Exhibit 10.1

CONTRACT FOR LAUNCH SERVICES

No. IS-11-032

Between

Iridium Satellite LLC

and

International Space Company Kosmotras

The attached Contract and information contained therein is confidential and
proprietary to Iridium Satellite LLC and its Affiliates and shall not be
published or disclosed to any third party except as permitted by the terms and
conditions of this Contract.

Iridium Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE 1

  DEFINITIONS      1   

ARTICLE 2

  SERVICES TO BE PROVIDED      7   

ARTICLE 3

  CONTRACT PRICE      8   

ARTICLE 4

  PAYMENT      9   

ARTICLE 5

  LAUNCH SCHEDULE      12   

ARTICLE 6

  LAUNCH SCHEDULE ADJUSTMENTS      13   

ARTICLE 7

  REPRESENTATIONS, WARRANTIES & COVENANTS      16   

ARTICLE 8

  COORDINATION AND COMMUNICATION BETWEEN CUSTOMER AND CONTRACTOR      16   

ARTICLE 9

  ADDITIONAL CONTRACTOR AND CUSTOMER OBLIGATIONS PRIOR TO LAUNCH      18   

ARTICLE 10

  CUSTOMER ACCESS      18   

ARTICLE 11

  LAUNCH VEHICLE TECHNICAL COMPLIANCE      19   

ARTICLE 12

  GOVERNMENTAL APPROVALS, LICENSES, CLEARANCES, PERMITS AND COMPLIANCE WITH
REQUIREMENTS      19   

ARTICLE 13

  CHANGES      22   

ARTICLE 14

  INDEMNITY, EXCLUSION OF WARRANTY, WAIVER OF LIABILITY AND ALLOCATION OF
CERTAIN RISKS      22   

ARTICLE 15

  INSURANCE      26   

ARTICLE 16

  FORCE MAJEURE      28   

ARTICLE 17

  TERMINATION      28   

ARTICLE 18

  DISPUTE RESOLUTION      31   

ARTICLE 19

  CONFIDENTIALITY      32   

ARTICLE 20

  INTELLECTUAL PROPERTY      34   

ARTICLE 21

  RIGHT OF OWNERSHIP AND CUSTODY      36   

ARTICLE 22

  OPTIONS      36   

ARTICLE 23

  MISCELLANEOUS      37   

 

i

Iridium Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

CONTRACT FOR LAUNCH SERVICES

This CONTRACT FOR LAUNCH SERVICES (hereinafter “this Contract”) is made and
entered into as of the 14th day of June, 2011 (“EDC”) by and between Iridium
Satellite LLC, a limited liability company organized and existing under the laws
of Delaware, having its office at 1750 Tysons Boulevard, Suite 1400, McLean,
Virginia 22102 (“Customer”) and International Space Company Kosmotras, a Russian
company, having its office at 7, Sergey Makeev St., bld. 2, Moscow 123100,
Russian Federation (“Contractor”).

ARTICLE 1

DEFINITIONS

 

1.1 Capitalized terms used and not otherwise defined herein shall have the
following meanings:

Additional Launch(es) shall have the meaning set forth in Section 2.2
(Additional Launches).

Affiliate means, with respect to an entity, any other entity, directly or
indirectly, Controlling or Controlled by or under common Control with such first
named entity.

Associate Contractor(s) means the contractor(s) designated by the Customer from
time to time associated with the development, delivery, operation and
maintenance of the Satellites to be launched by Contractor pursuant to the terms
of this Contract or, in the case of Contractor, the contractor(s) designated by
Contractor from time to time associated with the Launch Services.

Associate Contractor(s) Actual Costs means the relevant Associate Contractor’s
direct and actual costs as determined in accordance with its standard accounting
principles, including any indirect costs, but excluding any profit, margin,
mark-up, or other fees.

Background Contractor Intellectual Property means Intellectual Property, and all
Intellectual Property Rights therein, owned or Controlled by Contractor prior to
the EDC or developed by Contractor outside the scope of this Contract after the
EDC, together with any derivatives, improvements or modifications made by
Contractor, Customer or any Related Third Parties to the foregoing as limited by
the following distinction. Background Contractor Intellectual Property
specifically excludes the following, which are outside the scope of this
Contract: composite material properties, analytical and modeling techniques and,
except as expressly set forth or described in the Dispenser drawing package,
manufacturing techniques, assembly and bonding techniques, Third Party data that
Contractor is contractually or legally precluded from disclosing, or
manufacturing process instructions.

Background Customer Intellectual Property mean Intellectual Property, and all
Intellectual Property Rights therein, owned or Controlled by Customer and
provided to Contractor pursuant to this Contract (before or after the EDC), and
any derivatives, improvements or modifications made by Customer, Contractor or
any other Related Third Parties to the foregoing.

Bank Holiday means any Day on which United States national banks located in
Washington, D.C. or Russian Federation banks located in Moscow are authorized to
be closed.

Business Day means any Day other than Saturday, Sunday, or a Bank Holiday.

Constructive Total Loss for purposes of Customer’s policy of Launch and In-Orbit
Insurance only, shall have the meaning assigned to such term in Customer’s
policy of Launch and In-Orbit Insurance, if any, in place at the time of a
Launch to be performed under this Contract.

Contract Price shall have the meaning set forth in Section 3.2 (Contract Price).

 

Iridium Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

Control and its derivatives mean, with respect to an entity: (i) the legal,
beneficial, or equitable ownership, directly or indirectly, of fifty percent
(50%) or more of the capital stock (or other ownership interest if not a
corporation) of such entity ordinarily having voting rights; or (ii) the power
to direct, directly or indirectly, the management policies of such entity,
whether through the ownership of voting stock, by contract, or otherwise.

Contractor’s Actual Costs means Contractor’s direct and actual costs as
determined in accordance with its standard accounting principles, including any
indirect costs, but excluding any profit, margin, mark-up, or other fees.

Customer’s Actual Costs means Customer’s direct and actual costs as determined
in accordance with U.S. Generally Accepted Accounting Principles including any
indirect costs, but excluding any profit, margin, mark-up, or other fees.

Day means a calendar day unless otherwise indicated.

Disclosing Party shall have the meaning set forth in Section 19.2 (Definition of
Proprietary Information).

Dispenser(s) shall mean the hardware to be incorporated with the Launch Vehicle
(including all embedded firmware and software and related Intellectual Property)
to interface with, separate and deploy the Satellites into their designated
orbit(s), as specified in the SOW.

Dispenser Foreground Intellectual Property shall have the meaning set forth in
Section 20.3.3.

Documentation means any and all documentation to be supplied by Contractor to
Customer pursuant to this Contract, including as required by the SOW.

Effective Date of Contract or EDC means the date first set forth above
evidencing the date of signature of this Contract by an authorized
representative of Contractor and Customer.

Exploit means, with regard to a Party’s use of Intellectual Property, to
reproduce, prepare derivative works of, modify, distribute, perform publicly,
display, make, have made, use, manufacture, import, offer to sell and sell
products, materials and services that embody any Intellectual Property Rights in
such Intellectual Property and otherwise fully use, practice and exploit such
Intellectual Property, and Intellectual Property Rights therein, or to have any
Third Party exploit such Intellectual Property, and Intellectual Property Rights
therein, on such Party’s behalf or for such Party’s benefit.

Firm Launch(es) means the Optional Launch(es) converted by Customer in
accordance with Section 2.1 (Optional Launches).

Foreground Intellectual Property means all Intellectual Property, and all
Intellectual Property Rights therein, created by Contractor, or jointly by
Customer and Contractor, in the course of Contractor’s performance of this
Contract, that are not Background Customer Intellectual Property or Background
Contractor Intellectual Property.

Foreign Person shall be as defined in the U.S. International Traffic in Arms
Regulations, 22 C.F.R § 120.16.

Force Majeure means any event beyond a Party’s reasonable control and not due to
the negligence of such Party, including acts of God, acts of government (in a
sovereign and not contractual capacity however excluding any ordinary course
licensing, permitting and similar ministerial activities), acts or threat of
terrorism, riot, revolution, hijacking, earthquakes, flood, fire, strike (other
than a strike involving

 

Iridium Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

the employees of Contractor or Customer), embargo, sabotage, or interruption of
essential services or supplies.

Gross Negligence means (i) the failure to perform a duty in reckless disregard
of the consequences thereof, including injury, death or property damage of
others; or (ii) other actions (or failures to act) of an aggravated nature that
closely approach intentional or willful wrongdoing.

Intellectual Property means all designs, works of authorship, techniques,
analyses, methods, concepts, formulae, layouts, software (including Software),
inventions (whether or not patented or patentable), discoveries, improvements,
processes, ideas, technical data and documentation (including Documentation),
technical information, engineering, manufacturing and other drawings,
specifications, performances, and semiconductor topographies, regardless of
whether any of the foregoing has been reduced to writing or practice.

Intellectual Property Claim has the meaning set forth in Section 14.4.1
(Indemnification).

Intellectual Property Right(s) means all common law and statutory proprietary
rights with respect to Intellectual Property, including patents, patent
applications, copyrights, industrial designs, database rights, design rights
(whether registered or not), trade secrets, mask work rights, data rights, moral
rights, and similar rights existing from time to time under the intellectual
property laws of the United States, any state or foreign jurisdiction, or
international treaty regime, regardless of whether such rights exist as of EDC
or arise or are acquired at any time in the future.

Intentional Ignition means, with respect to the Launch Vehicle, the time during
the launch countdown sequence when the command signal is initiated causing
activation of the black powder gas propulsion unit of the launch container.

Launch means Intentional Ignition of the Launch Vehicle followed by either:
(i) the sequence of events occurring to the Launch Vehicle from Intentional
Ignition to the Separation of Satellites from the Launch Vehicle; and/or
(ii) total loss or destruction of the Launch Vehicle or any or all of the
Satellites.

Launch Activities means the activities carried out by either Party or the
Related Third Parties of either Party which include all Launch Services, any
Launch Vehicle and pre-launch activities beginning with the arrival of
Satellites at the Launch Site and ending with departure of all property and
personnel of Customer and its Related Third Parties from the Launch Site and
Post Launch Services.

Launch and In-Orbit Insurance means insurance procured by Customer covering the
risks of Launch and/or the risks of in-orbit failures with respect to Partial
Loss, Constructive Total Loss and Total Loss of a Satellite.

Launch Date means the Day within the Launch Slot established for a Launch
pursuant to this Contract.

Launch Failure means a Total Launch Failure or a Partial Launch Failure.

Launch Manifest means the Contractor’s listing of contracted and scheduled
launch services for commercial, civil and military customers, as reported from
time-to-time to Customer in accordance with Section 5.4 (Contractor Provision of
Manifest-Related Information).

Launch Mission means the parameters and analyses required to perform the Launch
Services for the Satellites, as contemplated by this Contract.

Launch Program Manager shall have the meaning set forth in Section 8.2 (Launch
Program Managers).

Launch Opportunity means the availability of a time period in which the Launch
Site is available and Contractor is able to perform the Launch(es) of the
Satellites, based upon these criteria: (i) adequate time

 

Iridium Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

period during which Contractor can make the necessary preparations for the
Launch; (ii) the requirements and interests of the Customer; (iii) Contractor’s
existing customer commitments; and (iv) the Launch Site’s existing commitments
outside of the Contractor’s scope, including civil and military launches and
scheduled maintenance.

Launch Service(s) means the services to be provided under Article 2 (Services To
Be Provided).

Launch Service Price shall have the meaning set forth in Section 3.1.1(A)
(Launch Service Price).

Launch Site means either the Yasny launch base located in the Orenburg Region,
Russian Federation or the Baikonur Cosmodrome, located in the Republic of
Kazakhstan, as determined in accordance with Section 2.4 (Primary and Alternate
Launch Site), including the associated installations, equipment and services
used or provided by Contractor in connection with the Launch Services as
provided for in the SOW.

Launch Slot means a [***] Day period of time during which a Launch Service will
occur.

Launch Success shall mean, with respect to each Launch Service, compliance with
the specifications and requirements of the SOW for the following: [***].

Launch Vehicle means the Dnepr expendable launch vehicle and the Dispenser
(unless otherwise indicated in this Contract), utilized by Contractor to perform
the Launch of two (2) Satellites.

Launch Window means a time period established by the Customer within the Launch
Date during which the Launch may take place.

Material Change shall have the meaning set forth in Section 11.2 (Notification
of Material Change).

Milestone means the performance by the Contractor of a portion of the Launch
Services upon completion of which in accordance with the Milestone completion
criteria set forth in this Contract, including the SOW, a payment is to be made
in accordance with Exhibit C (Milestone Payment Schedule).

Milestone Payment shall have the meaning set forth in Section 4.1.1 (Milestone
Payments).

NEXT shall have the meaning set forth in Section 1.1 of the Statement of Work.

Non-Recurring Price shall mean the portion of the Contract Price identified as
such in Table C.1 of Exhibit C (Milestone Payment Schedule).

Non-Recurring Launch Service Milestone shall mean the Milestone Payments
associated with any portion of the Non-Recurring Price for a Launch Service.

Optional Launch means the Launch Services ordered by Customer from Contractor as
of EDC which may be converted by Customer into a Firm Launch in accordance with
the terms herein.

Partial Launch Failure means that the conditions for a Launch Success have not
been met by any particular Satellite, but not for all Satellites, launched by
the same Launch Vehicle.

Partial Loss for purposes of Customer’s policy of Launch and In-Orbit Insurance
only (and not for any other purpose hereunder), shall have the meaning assigned
to such term in Customer’s policy of Launch and In-Orbit Insurance, if any, in
place at the time of a Launch to be performed under this Contract.

Party or Parties means Contractor or Customer or both depending on the context.

 

Iridium Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

Post-Launch Services means all services as defined in the SOW that are to be
provided by Contractor to Customer after Launch.

Proprietary Information shall have the meaning set forth in Section 19.2
(Definition of Proprietary Information).

Receiving Party shall have the meaning set forth in Section 19.2 (Definition of
Proprietary Information).

Related Third Party(ies) means any of the following parties, but in each case
only if such party is involved in Launch Activities:

 

  •  

Employees, directors, officers or agents of Contractor and Customer, including
their affiliates, parents or partner entities;

 

  •  

Customers of Contractor and the employees of those customers;

 

  •  

Associate Contractors and subcontractors at any tier of Contractor or Customer
and the employees of those Associate Contractors and subcontractors; and

 

  •  

Any party, including lenders or a lending syndicate agent, with a financial
interest in Contractor, Customer, the Launch Vehicle, or the Satellites.

Release means intentional activation of the pyrotechnic separation system to
release a Satellite from its holding position on the Dispenser.

Reliability Factor means the reliability factor calculated for the Dnepr launch
vehicle in accordance with [***], based on launch statistics derived from [***]
launches of RS-20 intercontinental ballistic missiles, including [***] launches
of the Dnepr-variant launch vehicle.

Satellite means any Satellite supplied by Customer for Launch by Contractor
pursuant to this Contract.

Separation means the physical separation of a Satellite from the Launch Vehicle
following Release.

Software means computer software programs and software systems, whether in
source code or object code form (including firmware, files, databases,
interfaces, documentation and other materials related thereto, and any Third
Party Software sublicensed by Contractor hereunder), as such Software is
revised, upgraded, updated, corrected, modified, and enhanced from time to time.

Statement of Work or “SOW” means Exhibit A and any other attached document or
additional document which has been referenced or incorporated into the SOW
(including by Contract amendment) and which reflects the scope of work to be
performed by the Contractor under this Contract, and which specifies each
Party’s programmatic and technical performance requirements and obligations,
under this Contract.

Termination Fee shall have the meaning set forth in Section 17.1 (Termination by
Customer for Convenience).

Third Party means any individual or legal entity other than the Parties or
Related Third Parties.

Total Launch Failure means that the conditions for a Launch Success are not met
for any Satellites launched by the same Launch Vehicle.

Total Loss shall mean the loss, destruction or failure of a Satellite that is
mated with the Launch Vehicle, provided, however, that for purposes of
Customer’s policy of Launch and In-Orbit Insurance only, the meaning assigned to
the term “Total Loss” in Customer’s policy of Launch and In-Orbit Insurance, if
any, in place at the time of a Launch, shall take precedence over this
definition. Customer shall promptly

 

Iridium Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

provide a copy of such definition to Contractor after the issuance of such
policy of Launch and In-Orbit Insurance, if any.

Willful Misconduct means conduct that is committed with an intentional or
reckless disregard for the safety of others or with an intentional disregard of
an apparent or obvious duty necessary to the safety of another’s health or
property, including a failure, after knowledge of an impending danger, to
exercise ordinary care to prevent it or a failure to discover the danger due to
recklessness or carelessness when it could have been discovered by the exercise
of ordinary care.

 

1.2 Interpretation. In this Contract, unless the contrary intention appears:

 

  •  

the singular includes the plural and vice versa and words importing a gender
include other genders;

 

  •  

other grammatical forms of defined words or expressions have corresponding
meanings;

 

  •  

a reference to Article means an article of this Contract;

 

  •  

a reference to Section means a section of an Article of this Contract;

 

  •  

a reference to Exhibit means the exhibit(s) identified in Section 1.3 (Order of
Precedence) and attached hereto and incorporated herein, as may be amended from
time to time in accordance with the terms hereof;

 

  •  

any terms capitalized but not defined herein shall have the definition ascribed
thereto in the SOW;

 

  •  

each Party shall perform its obligations under the Contract at all times in good
faith and consistent with the implied covenant of good faith and fair dealing as
interpreted by the laws of the State of New York;

 

  •  

a reference to a document or agreement, including the Contract and any Exhibits
hereto, includes a reference to that document or agreement as amended, assigned,
altered or replaced from time to time;

 

  •  

a reference to a Party includes its executors, administrators, successors and
permitted assigns and persons to whom it assigns and novates the Contract in
accordance with Section 23.4 (Assignment General);

 

  •  

words and expressions importing natural persons include partnerships, bodies
corporate, associations, governments and governmental and local authorities and
agencies;

 

  •  

the word “including” and words of similar import when used in this Contract
shall mean “including without limitation,” unless otherwise specified; and

 

  •  

titles and headings to Articles, paragraphs and tables in this Contract are
provided for convenience of reference only and shall not affect the meaning or
interpretation of this Contract.

 

1.3 Contract, Exhibits and Order of Precedence. This Contract includes the
exhibits listed below, which are attached hereto and made a part hereof. In the
event of any conflict among the various portions of this Contract, including the
exhibits listed below, the following order of precedence shall prevail:

 

Iridium Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

  1. Articles 1 through 23

 

  2. Exhibit A: Statement of Work

 

  3. Exhibit B: Launch Schedule

 

  4. Exhibit C: Milestone Payment Schedule

 

  5. Exhibit D: Additional Launch Price

ARTICLE 2

SERVICES TO BE PROVIDED

 

2.1 Optional Launches. Subject to the terms of Article 5, Contractor shall
provide to Customer: (i) Launch Services for up to six (6) dedicated Launches,
each carrying two (2) Satellites, if converted to Firm Launch(es) by Customer,
in accordance with the Statement of Work.

 

2.2 Additional Launches. Customer may procure up to six (6) additional
Launch(es) (“Additional Launches”), that may be exercised at any time through
[***] subject to the availability of Launch Vehicles, that at the time of such
exercise are assigned a Launch Slot ending no later than [***] (subject to
available Launch Opportunities). The Launch Service Price, Milestones and
Milestone Payments for such Additional Launch(es) under this Section 2.2 shall
be the same as set forth in Exhibit D.

 

2.3 Launch Mission and Satellite Dispenser Design, Development and
Qualification. Contractor shall: (i) design, develop and qualify the NEXT Launch
Mission and the Dispenser, which shall be considered an integral part of the
Launch Vehicle and Launch Service and which shall be capable of performing all
interface, Release, Separation and deployment functions in accordance with the
SOW; (ii) deliver models, data, software, hardware, and test/support equipment
to Customer’s Associate Contractor as required by the SOW; (iii) manufacture,
test and qualify the Dispenser; and (iv) provide management, Launch Mission
integration and analyses and Satellite qualification support in accordance with
the SOW.

 

2.4 Primary and Alternate Launch Site. The primary Launch Site for all Launch
Services shall be the Yasny launch base located in the Orenburg Region, Russian
Federation (“Yasny”). The Baikonur Cosmodrome, located in the Republic of
Kazakhstan (“Baikonur”), is designated as the alternate Launch Site in the event
Yasny is not available for a particular Launch Service as provided for in this
Section 2.4.

 

  2.4.1

Change of Launch Site Not Attributable to Contractor. No later than [***] months
(or such shorter period that Customer may reasonably agree to in writing) prior
to any scheduled Launch, Contractor shall notify Customer in writing if Yasny is
not available for such Launch Services due to Launch Site unavailability for
reasons not primarily attributable to Contractor (and notwithstanding
Contractor’s reasonable efforts to maintain or preserve Customer’s scheduled
Launch Date or Launch Slot) and include in such notification: (i) the reasons
for Launch Site unavailability; (ii) the duration of such Launch Site
unavailability; and (iii) the next available Launch Opportunity at Yasny (to the
best knowledge of Contractor at that time) and at Baikonur. Within [***] Days of
receipt of Contractor’s notice, Customer shall notify Contractor of its election
for the Launch Services to be performed at Yasny, subject to available Launch
Opportunities, or during the next available Launch Opportunity at Baikonur. If
Customer elects to proceed with the Launch Services at the next available Launch
Opportunity at Yasny or Baikonur, then the Adjustment Fee associated with any
Launch schedule adjustments as provided for in Article 6 shall not apply to
either Contractor or Customer. Notwithstanding the foregoing,

 

Iridium Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

  in the event of a Launch Site unavailability within [***] months prior to any
scheduled Launch Date for any Launch Services under this Contract that results
in or is reasonably likely to result in a delay to or displacement of a Customer
Launch Slot, Contractor and Customer will abide by the provisions of this
Section 2.4.1 in connection with the selection of a Launch Site for the affected
Launch Service.

 

  2.4.2 Change of Launch Site Attributable to Contractor. No later than [***]
months (or such shorter period that Customer may reasonably agree to in writing)
prior to any scheduled Launch, Contractor shall notify Customer in writing if
Yasny is not available for such Launch Services due to Launch Site
unavailability for reasons primarily attributable to Contractor and include in
such notification: (i) the reasons for Launch Site unavailability; (ii) the
duration of such Launch Site unavailability; and (iii) the next available Launch
Opportunity at Yasny (to the best knowledge of Contractor at that time) and at
Baikonur. Within [***] Days of receipt of Contractor’s notice, Customer shall
notify Contractor of its election for the Launch Services to be performed at
Yasny, subject to available Launch Opportunities, or during the next available
Launch Opportunity at Baikonur. If Customer elects to proceed with the Launch
Services at the next available Launch Opportunity at Yasny, then the Adjustment
Fee associated with any Launch schedule adjustments as provided for in
Section 6.2 shall apply to Contractor. Notwithstanding the foregoing, in the
event of a Launch Site unavailability within [***] months prior to any scheduled
Launch Date for any Launch Services under this Contract that results in or is
reasonably likely to result in a delay to or displacement of a Customer Launch
Slot, Contractor and Customer will abide by the provisions of this Section 2.4.2
in connection with the selection of a Launch Site for the affected Launch
Service.

ARTICLE 3

CONTRACT PRICE

 

3.1 Launch Service Price.

 

  3.1.1 Firm Launch Price.

 

  (A) The firm fixed price for each Firm Launch is set forth in Table C.2
(Launch Service Milestone Payments) in Exhibit C (Milestone Payment Schedule)
(“Launch Service Price”). The Launch Price shall include all of the Launch
Services specified in the SOW.

 

  (B) If Customer converts less than [***] Optional Launches to Firm Launches,
the Launch Service Price for each Firm Launch set forth in Table C.2 (Launch
Service Milestone Payments) in Exhibit C (Milestone Payment Schedule) shall be
[***] United States Dollars (US$[***]), plus an additional non-recurring sum of
[***] United States Dollars (US$[***]), in the aggregate, to be applied evenly
across the number of Optional Launches actually converted into Firm Launches by
Customer.

 

  3.1.2 Launch Mission and Satellite Dispenser Design, Development and
Qualification Price. The firm fixed price for design, development and
qualification of the Launch Mission and Dispenser is set forth in Table C.1
(Non-Recurring Launch Service Milestones) in Exhibit C (Milestone Payment
Schedule) (“Launch Mission and Satellite Dispenser Design, Development and
Qualification Price”).

 

Iridium Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

3.2 Contract Price. The aggregate price for all the Firm Launches and related
services to be provided by Contractor under this Contract, including the
Non-Recurring Price, is set forth in Exhibit C (Milestone Payment Schedule)
(“Contract Price”). The Contract Price shall include all of the services
specified in the SOW.

 

3.3 Taxes. The prices referred to Sections 3.1 and 3.2 include, and the
Contractor shall remit when due, all taxes, duties and other levies imposed by
any authority in the Russian Federation, Ukraine or Kazakhstan Government and
any political subdivision thereof, regardless of whether required by law to be
paid by the Contractor in full as part of its performance of this Contract
(“Taxes”). Contractor shall also be responsible for all Taxes associated with
transportation and handling in Russia, Ukraine and Kazakhstan that may be
imposed on the Customer with respect to the Satellites or any Customer-furnished
items including but not limited to its support equipment after customs
clearance. In addition, the Contractor shall assure that each of its
subcontractors doing business in the United States shall be responsible for and
shall remit when due, all taxes, duties and other levies imposed by the United
States Government and any political subdivisions thereof. Should any of these
Taxes (including taxes to be borne by subcontractors) become an obligation of
Customer for any reason associated with this Contract, Contractor shall
indemnify and hold harmless Customer from such obligation and shall reimburse
Customer within thirty (30) days of Customer’s invoice for payment of such
amounts. The Parties agree and acknowledge that Customer shall be responsible
for any Taxes imposed by the United States Government and any political
subdivisions thereof associated with the Satellites and any Satellite-related
ground equipment. Should any of the Taxes referred to in the immediately prior
sentence become an obligation of Contractor for any reason associated with this
Contract, Customer shall indemnify and hold harmless Contractor from such
obligation and shall reimburse Contractor within thirty (30) days of
Contractor’s invoice for payment of such amounts. Customer may, in accordance
with Article 22 (Option for Transportation and Customs Clearance Services),
direct Contractor to provide transportation and customs clearance services for
the Satellites, related Ground Support Equipment (GSE) and Satellite propellant
to be imported into the Russian Federation or the Republic of Kazakhstan.

 

3.4 Suspension or Revocation of Intergovernmental Agreement. If the
Intergovernmental Agreement between the United States and the Russian Federation
exempting Customer’s liability with respect to any Taxes associated with the
temporary importation of the Satellites to the Russian Federation (the “Treaty”)
is suspended or revoked, and Contractor is otherwise unable, on a best efforts
basis, to promptly obtain for Customer an equivalent waiver or exemption for the
application of such Taxes, then the Parties shall investigate and consult with
each other as to potential means to address the Tax liability. If a mutually
agreeable solution is not determined within [***] Days or such longer period
that is agreed to in writing by the Parties, then Customer shall have the right
to terminate any of the Launch Services in accordance with Section 17.1 (without
application of Section 17.5).

ARTICLE 4

PAYMENT

 

4.1 Timing of Payments. Payments under this Contract shall be made in
U.S. Dollars as follows:

 

  4.1.1 Milestone Payments. Upon the successful completion, and acceptance by
Customer, of a Non-Recurring Launch Service Milestone or a Firm Launch Milestone
in accordance with the Milestone completion criteria set forth in the SOW (each
a “Milestone Payment”) and identified in Exhibit C (Milestone Payment Schedule),
Customer shall pay the applicable invoice issued by Contractor in accordance
with Section 4.4 below.

 

Iridium Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

  4.1.2 Payment Dates. If a payment due date falls on a day other than a
Business Day, then payment shall be due on the following day that is a Business
Day.

 

4.2 Down Payment Adjustment. The Firm Launch Milestone Payments amounts
identified as Milestone Payment #1 and Milestone Payment #2 in Table C.2 of
Exhibit C (Launch Service Milestone Payments) will be applied evenly across the
number of Optional Launches that Customer actually converts to Firm Launches,
and the remaining Firm Launch Milestone Payment amounts identified in Table C.2
of Exhibit C (Launch Service Milestone Payments) will be adjusted accordingly to
reflect the distribution of the Milestone Payment #1 and Milestone Payment #2
payments across the Firm Launches.

 

4.3 Price Adjustments for Launch Failures. Notwithstanding the other provisions
of Article 4, in the event that any Launch Service performed pursuant to the
terms of this Contract results in a Launch Failure, the [***].

 

4.4 Wire Transfer Instructions. All payments made to Contractor hereunder shall
be in U.S. currency and shall be made by electronic funds transfer to the
following account:

 

Intermediary Bank:   [***] Intermediary Bank Address:   [***] Intermediary SWIFT
Code:   [***] Beneficiary’s Bank:   [***] Beneficiary’s Bank Address:   [***]
SWIFT Code:   [***] Account Number:   [***] Beneficiary:   International Space
Company Kosmotras

or such other account or accounts as Contractor may specify in writing to
Customer.

To the extent any payments are made to Customer hereunder, all such payments
shall be in U.S. currency and shall be made by electronic funds transfer to the
following account:

 

Bank Name:   [***] Account Number:   [***] ABA Number:   [***] SWIFT Code:  
[***] Beneficiary:   Iridium Satellite LLC

or such other account or accounts as Customer may specify in writing to
Contractor.

 

4.5 Invoices.

 

  4.5.1 For each Milestone Payment, Contractor shall submit to Customer an
invoice for payment after completion and Customer acceptance of the applicable
Milestone on or after the corresponding Milestone Payment due date listed in
Exhibit C.

 

  4.5.2 All invoices delivered under this Contract shall: (i) be complete and
reasonably detailed in order to provide the recipient with sufficient
information to ascertain the nature and scope of the charges included therein;
(ii) indicate, as applicable, the Milestone Payment to which they correspond;
and (iii) include Contractor’s certification and Customer’s counter-signature
indicating Customer approval that the applicable Milestone completion criteria
have been met in accordance with the requirements of the SOW.

 

Iridium Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

  4.5.3 For the avoidance of doubt, no invoice for a Milestone Payment may be
submitted by Contractor until all of the requirements of the applicable
Milestone have been met and, in any case, not prior to the applicable Milestone
Payment due date.

 

  4.5.4 Payment shall be made by Customer to Contractor for any Milestone
Payment within thirty (30) Days of submission of an invoice accepted by the
Customer in accordance with the requirements of this Section 4.5. Payments shall
be deemed made when credit for the payable amount is established in Contractor’s
designated bank account.

 

  4.5.5 To the extent that any activities or work related to the completion of a
Milestone are subsequently rendered incomplete as a result of corrective work or
activity required to be completed by Contractor (for example, a stand-down of
the Launch Vehicle due to a design flaw or manufacturing process anomaly),
Contractor shall within [***] Days of such determination [***]. If requested by
Customer in its reasonable discretion in connection with the calculation of
credit under this Section 4.5.5, Contractor shall within [***] Business Days of
such request submit to Customer a good faith estimate of the costs required to
complete any Milestone (or portion thereof) that has been rendered incomplete.

 

4.6 Disputed Payments. If a Milestone has not been completed in accordance with
the requirements of this Contract and the SOW, Customer shall so notify
Contractor in writing within [***] Days of receipt of the applicable invoice,
and within [***] Days thereafter provide in reasonable detail the Contract
requirements associated with the applicable Milestone that have not been met. In
the event Contractor disputes Customer’s contention that the applicable
Milestone has not been completed in accordance with the requirements of this
Contract and the SOW, the Parties shall attempt to resolve such dispute in
accordance with the procedures provided for in Section 18.1, during which
Contractor and Customer shall each continue to perform all of their undisputed
obligations under this Contract in a timely manner. If the Parties are unable to
resolve such dispute in accordance with the procedures set forth in
Section 18.1, then either Party may immediately begin legal proceedings in
accordance with Section 18.4.

 

4.7 Accelerated Payments. In the event that a Launch Service is accelerated by
Customer in accordance with the terms of Article 6 (Launch Schedule
Adjustments), the remaining Milestone Payment due dates shall be accelerated on
a day-for-day basis for such Launch Service. If, as a result of such
acceleration and the early completion of an applicable Launch Service Milestone
by Contractor, a Milestone Payment that should already have been made due in
accordance with Section 4.1.1, such Milestone Payment shall be immediately
invoiced by Contractor and paid by Customer within [***] Days of receipt of the
corresponding invoice by Customer. Notwithstanding the foregoing, no accelerated
payment shall be provided for a Milestone that is completed earlier than the
corresponding Milestone Payment due date specified in Exhibit C unless the due
date has been accelerated (as described above) or Customer has provided a
written notification to Contractor indicating approval of an earlier completion
date for such Milestone.

 

4.8

Audit Rights and Procedures. The Parties shall keep complete, true and accurate
books of account and records pursuant to their applicable standard accounting
system for the purpose of showing the derivation of all Actual Costs provided
for in Articles 6.2.2 and 13.2, where any payments to be made by a Party are
based on Actual Costs. Each Party will keep such books and records at its
principal place of business for at least [***] and make them available at all
reasonable times for audit by a reputable and industry recognized independent
certified accounting firm reasonably acceptable to both Parties. Either Party
(as applicable, the “Requesting Party”) may direct an audit of any Actual Costs
claimed by the other Party pursuant to Article 6.2.2 and 13.2 of this Contract.
Any such audits will be at the expense of the Requesting Party, as applicable,
unless the audit shows that the other Party has overcharged amounts due
hereunder during the audited period by more than [***]. [***]. Either Contractor
or

 

Iridium Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

  Customer, as applicable, will promptly pay the other Party the full amount of
any overpayment, from the date such payment was to have been made. The
independent auditor will be directed to report reasons for its findings, and the
independent auditor’s findings will be binding upon Customer and Contractor.

ARTICLE 5

LAUNCH SCHEDULE

 

5.1 Launch Slots and Dates. As of EDC, the Parties have scheduled the Launch
Slots and Launch Dates for the six (6) Optional Launches in accordance with
Exhibit B (Launch Schedule).

 

5.2 Confirmation of Launch Services.

 

  5.2.1

No later than [***], Customer shall provide Contractor a written notice:
(i) confirming to Contractor that the first (1st) Launch Service is to be
performed in accordance with the Launch Schedule set forth in Exhibit B; or
alternatively, (ii) requesting a Launch Date for the first (1st) Launch Service,
subject to the provisions of Article 6.

 

  5.2.2 No later than [***], Customer shall provide Contractor a written notice:
(i) confirming to Contractor that the remaining five (5) Optional Launches will
be converted to Firm Launches to be performed in accordance with the Launch
Schedule set forth in Exhibit B; or (ii) defining the number of Optional
Launches to be converted to Firm Launches and the corresponding Launch Dates
subject to the provisions of Article 6.

 

5.3 Launch Manifest Policy. Contractor shall comply with the following launch
manifest policy with respect to any Customer Launch Service:

 

  5.3.1 Contractor shall commit to providing the Launch Slots in accordance with
Exhibit B (Launch Schedule), including making available Launch Opportunities and
the Launch Site to support such Launch frequency.

 

  5.3.2 Customer’s Launch Services will not be displaced from the Launch Slot or
Launch Date by any other customer of Contractor once such Launch Slot or Launch
Date is established.

 

  5.3.3 In the event of an adjustment of a Launch Slot or Launch Date by either
Customer or Contractor, Contractor will schedule Customer’s Firm Launches in the
first available Launch Opportunity that is closest in time to the original
Launch Slot or Launch Date, and if such Launch Slot or Launch Date is not
acceptable to Customer, Contractor shall then provide the next subsequent Launch
Opportunity that is closest in time to the original Launch Slot or Launch Date,
and this process shall be repeated until a new Launch Slot or Launch Date is
accepted by Customer.

 

5.4

Contractor Provision of Manifest-Related Information. Contractor, in accordance
with the requirements of the SOW, shall regularly provide Customer with a
schedule of current contracted launches and Launch Opportunities extending
through [***] months following the end of the last Firm Launch (“Launch
Manifest”). Such Launch Manifest will not be required to reflect the names of
Contractor’s customers or any other Proprietary Information of Contractor not
applicable to Customer. The Launch Manifest, shall be considered Proprietary
Information pursuant to Article 19 (Confidentiality) herein and will be used by
Customer only for the purpose of managing Customer’s rights and obligations
under this Contract. If Contractor becomes aware of any event, development or
circumstance that could impact the scheduling of a Customer Launch Slot or
Launch Date, Contractor shall immediately notify Customer in writing of such
potential event,

 

Iridium Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

  development or circumstance and Contractor’s plan to resolve or mitigate the
impact thereof on the scheduling of Customer’s applicable Launch Slot or Launch
Date.

ARTICLE 6

LAUNCH SCHEDULE ADJUSTMENTS

 

6.1 Customer Launch Schedule Adjustments.

 

  6.1.1 Customer No-Cost Adjustments. Customer shall have the right to adjust
any scheduled Launch Slot or Launch Date, at no increase to the Contract Price
as follows:

 

  (A) Advance the scheduled Launch Slot for any Firm Launch subject to the
mutual agreement of the Parties.

 

  (B) After [***] and up to [***] months prior to the Launch Date for a Launch
Service, postpone the commencement of the Launch Slot or Launch Date for such
Launch Service to any date within calendar year [***] or up to and including the
[***] of [***]. Any Customer request for a Launch Service with a Launch Slot or
Launch Date in the [***] of [***] shall be subject to the mutual agreement of
the Parties.

 

  (C) Within [***] months prior to the Launch Date for a Launch Service,
postpone the Launch Date for up [***] Days (cumulative or in the aggregate).

 

  (D) Postpone the Launch Date within the applicable Launch Slot. If a Launch
Date within a Launch Slot beginning in [***] and extending into [***] is moved
within such Launch Slot from a date in [***] to a date in [***], the applicable
Launch Price shall remain unchanged and will not be increased as set forth in
Section 6.1.2(A)(i) provided that the Launch Vehicle remains operationally
certified by Contractor (or its Associate Contractor).

 

  6.1.2 Customer Cost-Based Adjustments. Customer shall have the right to adjust
any scheduled Launch Date that does not meet the criteria provided for in
Section 6.1.1, subject to adjustment to the Launch Service Price as set forth
below:

 

  (A) Postpone the applicable Launch Date:

 

  (i) to a new Launch Date in [***], with the Launch Service Price for each such
adjusted Launch Service increased to [***] United States Dollars (US$[***])
(“[***] Launch Service Price”); or

 

  (ii) to a new Launch Date in [***] or beyond, with the [***] Launch Services
Price increased by [***] per calendar year for each such adjusted Launch
Service; or

 

  (iii) Within [***] months prior to the Launch Date for a Launch Service,
postpone the Launch Date, within the applicable Launch Slot by, more than [***]
Days (cumulative or in the aggregate), subject to: (i) discussion and
negotiation by the Parties; and (ii) indemnification of Contractor’s Actual
Costs directly associated with the launch campaign operations at the Launch Site
not to exceed [***] United States Dollars (US$[***]).

 

Iridium Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

  6.1.3 Conditions Associated With Customer Launch Schedule Adjustments.

 

  (A) The scheduling of a new Launch Date pursuant to a Customer request under
Sections 6.1.1 or 6.1.2 shall be subject to available Launch Opportunities.

 

  (B) Any delay in the scheduling of a new Launch Date in excess of the delay
requested by Customer shall not be deemed either a Customer or Contractor delay
for purposes of Article 6.

 

  (C) If Customer provides Contractor at least [***] months advance notice of
postponement of a Launch Slot or Launch Date, then Customer’s remaining
Milestone Payments for the affected Launch Services will be postponed on a
Day-for-Day basis.

 

6.2 (D) If Customer provides Contractor less than [***] months advance notice of
postponement of a Launch Slot or Launch Date, then Customer’s remaining
Milestone Payments (with the exception of payments associated with the Launch
and Post Flight Report Complete Milestones identified in Exhibit (C)) for the
affected Launch Services will be due and payable in accordance with the existing
Milestone Payment schedule prior to giving effect to Customer’s requested
postponement.

 

  (E) For the avoidance of doubt, provided that a Third Party customer of
Contractor is not displaced from their launch slot, if Customer has delivered
the Satellite(s) for any Launch Service to the Launch Site and the Parties are
in imminent preparations for Launch, Contractor shall diligently proceed with
the Launch Services irrespective of whether the Launch Date extends beyond the
scheduled Launch Slot for that particular Launch Service.

 

  (F) If a new Launch Date is outside of the original Launch Slot as a result of
a Launch schedule adjustment pursuant to this Section 6.1, the newly established
Launch Date shall represent the first Day of the new corresponding Launch Slot.

 

6.3 Contractor Launch Schedule Adjustments.

 

  6.3.1 Contractor No-Cost Adjustments. Contractor shall have the right to
adjust the Launch Date for any Launch Service, without application of an
adjustment fee (the “Adjustment Fee”), for a cumulative period of up to [***]
Days.

 

  6.3.2 Contractor Cost-Based Adjustments. Contractor shall have the right to
postpone any scheduled Launch Date for a cumulative period of more than [***]
Days, subject to: (i) available Launch Opportunities: (ii) the manifest policy
set forth in Section 5.4; and (iii) application of an Adjustment Fee and
pursuant to the conditions set forth below:

 

  (A) Subject to Customer not exercising its termination for default right
provided for under Section 17.2, from [***] Days and up to [***] Days in the
aggregate for an Adjustment Fee that equal to Customer’s Actual Costs incurred
as a direct result of the postponement of the Launch Date by Related Third
Parties engaged by Customer.

 

  (B) Subject to Customer not exercising its termination for default right
provided for under Section 17.2, more than [***] Days in the aggregate for an
Adjustment Fee of [***] United States Dollars (US$[***]) per day.

 

Iridium Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

  (C) Within [***] months prior to the Launch Date for a Launch Service,
postpone the Launch Date, within the applicable Launch Slot by, more than [***]
Days (cumulative or in the aggregate), subject to: (i) discussion and
negotiation by the Parties; and (ii) indemnification of Customer’s Actual Costs
directly associated with the launch campaign operations at the Launch Site not
to exceed [***] United States Dollars (US$[***]).

 

  6.3.3 Conditions Associated With Contractor Launch Schedule Adjustments.

 

  (A) The scheduling of a new Launch Date pursuant to a Contractor request under
Sections 6.2.1 and 6.2.2 shall be subject to the availability of Satellites and
Customer mission critical resources.

 

  (B) For any Launch Services postponed by Contractor pursuant to Section 6.2,
the remaining Milestones for such Launch Service will be delayed on a
Day-for-Day basis and Customer shall pay such Milestones in accordance with the
revised Milestone Payment schedule (taking into account the Day-for-Day
adjustments) for such Launch Service.

 

  (C) Any delay in the scheduling of a new Launch Date in excess of the delay
requested by Contractor shall not be deemed either a Contractor or Customer
delay for purposes of Article 6.

 

  (D) If a new Launch Date outside of the original Launch Slot is established as
a result of a Launch schedule adjustment pursuant to this Section 6.2, the
newly-established Launch Date shall represent the first Day of the new
corresponding Launch Slot.

 

  (E) The aggregate sum of any Adjustment Fees due by Contractor to Customer
resulting from adjustments to any particular Launch Service pursuant to
Section 6.2.2 shall not exceed: (i) [***] United States Dollars (US$[***]) for
postponement(s) pursuant to Section 6.2.2(A); and (ii) [***] United States
Dollars (US$[***]) for postponement(s) pursuant to 6.2.2(B). With respect to any
Additional Launches, the aggregate sum of Adjustment Fees owed by Contractor to
Customer shall be [***] United States Dollars (US$[***]) for each Additional
Launch Service.

 

  (F) Any Adjustment Fees incurred by Contractor pursuant to Section 6.2 shall
be paid to Customer within [***] Days after the month in which such Adjustment
Fees are incurred.

 

  (G) If Contractor postpones any Launch Service to [***] for reasons not
attributable to Customer, the Launch Service Price for such postponed Launch
Service shall remain unchanged.

 

6.4

Notice of Requests and Determination of Launch Opportunities. All Customer and
Contractor requests for adjustment of the Launch Slot or Launch Date shall be
made by giving written notice to the other Party in accordance with Section 8.3
(Notices). The Parties will cooperate in good faith to adjust the Launch Slot or
Launch Date, as applicable. In the event that the Parties cannot mutually agree
as to the relevant adjustment of the Launch Slot or Launch Date within [***]
Days (or such shorter time period as may be necessary in light of the proximity
to the Launch), the Parties shall determine a new Launch Slot or Launch Date, as
applicable, on the basis of: (i) available Launch Opportunities as reported by
Contractor to Customer at the time pursuant to Section 5.4 (Contractor Provision
of Manifest-Related Information); and (ii) the requirements and

 

Iridium Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

  interests of Customer. The then-current Launch Schedule shall remain in effect
until a new Launch Slot or Launch Date is selected in accordance with this
Section 6.3.

 

6.5 Obligation to Give Prompt Notice. Contractor and Customer acknowledge and
agree that it is in the best interests of both Parties to promote certainty in
launch schedule decisions and minimize disruption to other customers of
Contractor. Therefore, the Parties agree to give prompt notice of any need for a
schedule change under this Article 6 or any actual or potential delay that might
impact the launch schedule, with such notification to occur pursuant to
Section 6.3.

 

6.6 Characterization of Adjustment Fees. Customer and Contractor agree that the
Adjustment Fees provided for in this Article 6 do not constitute a penalty or
estimate of future damages, but represent reasonable fees associated with the
adjustment of the affected Launch Service and Contractor or Customer’s
associated obligations under this Contract at various points in time.

ARTICLE 7

REPRESENTATIONS, WARRANTIES & COVENANTS

The Contractor makes the representations, warranties and covenants contained in
this Article 7.

 

7.1 Contractor’s Performance. Contractor’s performance of its obligations under
this Contract shall at all times be conducted in a skillful and workmanlike
manner in accordance with the standards, practices, methods, and procedures
ordinarily expected from a skilled and experienced launch services provider and
shall conform in all material respects to the requirements of the SOW.

 

7.2 Litigation. As of EDC of this Contract, there are no facts, actions, suits,
litigation, arbitration or administrative proceedings pending or, to
Contractor’s best knowledge, threatened, against the Contractor which would
materially adversely affect the Contractor, its financial condition, results of
operations and cash flows or otherwise prevent the Contractor from performing
under this Contract.

ARTICLE 8

COORDINATION AND COMMUNICATION BETWEEN

CUSTOMER AND CONTRACTOR

 

8.1 Contractor Cooperation. Contractor shall cooperate in good faith with and
support the Customer in the following areas:

 

  •  

Coordination of the Launch Services and associated planning activities with
Customer’s Satellite manufacturing contractor;

 

  •  

Preparation and presentation of technical briefings associated with Customer’s
procurement of Launch and In-Orbit Insurance, including any claims pursued by
Customer thereunder;

 

  •  

Registration of the Satellites in accordance with the United Nations Convention
on Registration of Objects Launched into Outer Space; and

 

  •  

Debt or equity financing activities associated with the cost of the Launch
Services.

 

8.2

Launch Program Managers. Each Party shall designate a launch program manager
(“Launch Program Manager”) no later than one (1) month after EDC. The task of
each of the Launch Program Managers shall be to supervise and coordinate the
respective Satellite integration and

 

Iridium Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

  mission analysis activities between the Parties. Neither Launch Program
Manager is authorized to direct work contrary to the requirements of this
Contract or to make modifications to this Contract. Contractor may replace its
Launch Program Manager provided the Customer has received notification of such
action and consents to the Contractor’s replacement Launch Program Manager in
writing. Customer may request a change in the Contractor personnel assigned as
the Contractor Launch Program Manager.

 

8.3 Notices. All notices that are required or permitted to be given under this
Contract shall be in writing and shall be delivered in person or sent by
facsimile, certified mail (return receipt requested) or air courier service to
the representative and address set forth below, or to such other representative
or address specified in a notice to the other Party. Ordinary course
communications under this Contract may be given via electronic mail (message
delivery or receipt confirmation requested). Notices shall be effective upon
delivery in person or upon confirmation of receipt in the case of facsimile,
certified mail or air courier.

 

Notices to Contractor:

  

Notices to Customer:

 

[***]

ISC Kosmotras

7 Sergey Makeev St., Bld 2

Moscow 123100

Russian Federation

Telephone: [***]

Fax: [***]

E-mail: [***]

 

With a copy to:

 

[***]

ISC Kosmotras

7 Sergey Makeev St., Bld 2

Moscow 123100

Russian Federation

Telephone: [***]

Fax: [***]

E-mail: [***]

  

 

[***]

Iridium Satellite LLC

2030 East ASU Circle

Tempe, AZ 85284

 

Telephone: [***]

Fax: [***]

Email: [***]

 

With a copy to:

 

[***]

Iridium Satellite LLC

2030 East ASU Circle

Tempe, AZ 85284

 

Telephone: [***]

Fax: [***]

Email: [***]

 

and

 

[***]

Iridium Satellite LLC

1750 Tysons Boulevard

Suite 1400

McLean, VA 22102

Telephone: [***]

Fax: [***]

Email: [***]

Either Party may from time to time change its notice address or the persons to
be notified by giving the other Party written notice (as provided above) of such
new information and the date upon which such change shall become effective.

 

Iridium Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

8.4 Communications in English. All documentation, notices, reports and
correspondence under this Contract shall be submitted and maintained in the
English language.

ARTICLE 9

ADDITIONAL CONTRACTOR AND CUSTOMER OBLIGATIONS

PRIOR TO LAUNCH

 

9.1 Obligation to Provide Information. Contractor shall provide to Customer and
Customer shall provide to Contractor the data, hardware and services identified
in the SOW according to the schedules provided therein. The data, hardware and
services will be received in a condition suitable for their intended use as
defined by the requirements of the SOW.

 

9.2 Notification of Non-Compliance. Customer shall promptly, and in any event
within [***] Business Days, notify the Contractor in accordance with Section 8.3
(Notices) in the event that any data, hardware or services provided pursuant to
the terms of this Contract are not consistent with the requirements contained in
the SOW, or are not suitable for their intended purpose. The notification shall
contain a statement of the discrepancy. Contractor shall promptly remedy the
non-compliance or discrepancy identified by Customer pursuant to this
Section 9.2 with no increase to the Contract Price.

 

9.3 Errors. Each Party [***].

 

9.4 Late Data and Hardware Deliveries. Each Party [***].

ARTICLE 10

CUSTOMER ACCESS

 

10.1 Factory and Launch Site Access. Customer, its Related Third Parties and
designated Affiliates shall have access to: (i) Contractor’s mission hardware
final assembly factory to witness Contractor’s mission hardware final acceptance
activities; (ii) the Launch Site; and (iii) the launch complex and Satellite
encapsulation area to witness major Customer-related mission tests and to attend
regular coordination meetings. Contractor shall provide Customer, and with prior
Customer approval, Customer’s Related Third Parties and designated Affiliates,
with access at the Launch Site, launch complex and Satellite encapsulation area
in accordance with the security plan agreed to by the Parties. In each case, the
access rights of Customer, its Related Third Parties and designated Affiliates
shall be subject to applicable export control, regulatory, confidentiality,
security and/or safety limitations of the Russian Federation, Ukraine and the
Republic of Kazakhstan and, at the same time, consistent with requirements of
Section 12.8 of this Contract (in particular, Customer’s requirements to comply
with the United States Department of State International Traffic in Arms
Regulations (“ITAR”)).

 

10.2 Access to Information. Subject to applicable export, regulatory,
confidentiality and security limitations of the Russian Federation, Ukraine, and
the Republic of Kazakhstan, Customer, its Related Third Parties and designated
Affiliates shall have access to: (i) for ordinary course activities under the
Contract; (ii) information required to be provided or made available under the
SOW; (iii) in connection with the Dispenser, all designs, parts, processes, test
plans and results, procedures and all other data related to failures or defects
and related documentation; and (iv) if there is failure or non-conformance
specifically related to a Launch Service, information related to any failure or
non-conformance, including failure determination, remediation and resolution and
associated documentation.

 

Iridium Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

ARTICLE 11

LAUNCH VEHICLE TECHNICAL COMPLIANCE

 

11.1 Compliant Launch Vehicle. The following criteria shall apply to the Launch
Vehicle used by Contractor to perform the Launch Services:

 

  (A) [***]

 

  (B) [***]

 

  (C) [***]

 

  (D) [***]

 

11.2 Notification of Material Change. Contractor shall notify Customer of any
proposed material change to: (i) mission-specific designs, parts, processes,
failures, defects and documentation; (ii) any configuration of the Launch
Vehicle (irrespective of whether it includes a Dispenser or not), Dispenser
and/or the demonstrated flight environments; and (iii) ground or Launch Site
elements (each a “Material Change”), within [***] Days of the decision to
implement the change or as soon as practicable, but in no instance after the
change itself has been implemented. Customer must approve any Material Change(s)
in writing, such approval not to be unreasonably withheld or delayed. Should
Customer so request, Contractor shall provide Customer a briefing during which
Contractor shall describe the Material Change, provide the basis for the
Material Change, outline the testing/qualification plan for the Material Change,
and describe the impact to Customer’s Launch Vehicle due to the Material Change.
For the avoidance of doubt, any approval by the Customer of a Material Change
shall not waive Contractor’s obligations to otherwise perform the Launch
Services in accordance with the requirements of this Contract and the SOW.

 

11.3 Failure Review Board. If any configuration of the Launch Vehicle (with or
without the Dispenser) experiences a launch failure or underperformance
(including a Total Launch Failure), then Contractor shall only be allowed to
perform the Launch Service under this Contract after the most probable cause of
the launch failure or underperformance has been identified and corrective
actions have been implemented to the satisfaction of the applicable failure
review board (the “Failure Review Board”) convened by a relevant State Party of
the Russian Federation with participation of the Ukraine. The Failure Review
Board shall consist of those technical disciplines necessary to assess the
failure, its cause and necessary correction action, if any, required for future
launches. Contractor shall present to Customer the results, acceptable to
Customer and the insurers, of the final investigation by the Failure Review
Board including documentary evidence which sets forth the probable cause of
failure, corrective action and any impact on Customer’s Launch. Customer may
determine, at its sole discretion and based on the documentary evidence, when
Contractor may perform the Launch Service under this Contract following any
launch failure or underperformance. Any Launch delay(s) that may result from the
resolution of any Failure Review Board finding shall not be deemed to be a delay
by Customer.

ARTICLE 12

GOVERNMENTAL APPROVALS, LICENSES, CLEARANCES, PERMITS AND COMPLIANCE

WITH REQUIREMENTS

 

12.1 Launch Vehicle Registration. Contractor shall be responsible for
registering the Launch Vehicle with the appropriate launching state or states as
required by the 1975 Convention on Registration of Objects Launched into Outer
Space.

 

Iridium Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

12.2 Satellite Registration. Customer shall be responsible for registering the
Satellites with the appropriate launching states or states as required by the
1975 Convention on Registration of Objects Launched into Outer Space.

 

12.3 Parties Respective Obligations. Each Party is responsible for obtaining all
governmental approvals, including any licenses, clearances, permits or
governmental authorizations from any governmental authority that has
jurisdiction or authority to require such licenses, clearances, permits or
authorizations necessary to carry out such Party’s respective obligations in
accordance with this Contract.

 

12.4 Mutual Assistance. The Parties shall cooperate and provide each other upon
reasonable request and without cost to the other Party all reasonable and
necessary assistance in obtaining and maintaining any and all governmental
licenses, permits, approvals, and authorizations that they may respectively be
required to obtain to fulfill their obligations under this Contract.

 

12.5 Launch Vehicle and Launch Site Approvals. Contractor, at its sole expense,
shall obtain and maintain all governmental licenses, permits, approvals, and
authorizations, including approvals for drop zone(s), necessary for its
performance under this Contract. Contractor shall provide to Customer reasonable
notice (in writing) of the requirements specific to access to and operations at
the Launch Site.

 

12.6 Satellite Approvals. Customer, at its sole expense, shall make reasonable
efforts to obtain U.S. Government export licenses, permits, technical assistance
agreements, and approvals for the Satellites, ancillary equipment, and exchanges
of technical data and information necessary for performance of the Launch
Services; provided, however, that without limitation, Customer shall have the
right to terminate any affected Launch Services or this Contract in accordance
with Section 17.1 (Termination by Customer for Convenience), if, for any reason:
(a) Customer, despite using all reasonable efforts, is unable within six
(6) months of execution of this Contract to obtain all such export licenses,
permits, technical assistance agreements, and approvals for the Launch Services;
or (b) once granted, any such export licenses, permits, technical assistance
agreements, or approvals are canceled, revoked, withdrawn, or suspended at any
time for the Launch Service(s).

 

12.7 Safeguarding U.S.-Licensed Satellites. Contractor and Company shall abide
by and require its Related Third Parties, as applicable to abide by all United
States and Russian Federation security rules and regulations pertaining to the
safeguarding of U.S.-licensed satellites in connection with the performance of
this Contract.

 

12.8 Government Trade Compliance Regulations.

 

  12.8.1 Each Party shall be responsible for compliance with applicable United
States, Russian Federation or Republic of Kazakhstan regulations relating to the
transfer of technical data of the other Party or to Third Parties. Contractor
and Customer agree that all export, import/re-export of goods, defense services
and technical data made pursuant to this Contract shall be in strict compliance
with all laws, rules and regulations of the United States, including the ITAR
and the Export Administration Regulations (“EAR”) of the United States
Department of Commerce. Additionally, it is understood that Contractor and
Customer are subject to the applicable laws and regulations of the Russian
Federation and/or and the Republic of Kazakhstan, as applicable.

 

  12.8.2

Contractor shall at no time seek any technology associated with the Satellites
or any ancillary equipment. Contractor shall strictly comply with all United
States export laws, regulations, and license conditions imposed on Customer in
connection with this Contract or the Launch Service and the provisions of any
agreement on satellite and/or launch

 

Iridium Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

  vehicle technology safeguards among the Governments of the United States and
Russian Federation, as they may be amended from time to time. Contractor shall
provide U.S. government personnel with such access to Contractor facilities and
the Launch Site as is necessary for compliance with United States export laws,
regulations, and license conditions. Upon arrival of the Satellites at the port
of entry in the Russian Federation or the Republic of Kazakhstan, Contractor
shall use its best efforts to provide, or to procure through other competent
organizations, reasonable security measures, including without limitation the
following:

 

  (A) Contractor will assist Customer in obtaining exemption for the Satellites
and ancillary equipment, to the maximum extent possible, from examination by
customs authorities when any Satellites and ancillary equipment enter the
territory of the Russian Federation or the Republic of Kazakhstan, as
applicable, provided Customer or its Associate Contractor provides written
assurances or other documentation that the Satellites and ancillary equipment
comply with all relevant requirements of the customs authorities.

 

  (B) Customer will be permitted to dispatch personnel to oversee and protect
the Satellites after their entry into the Russian Federation or the Republic of
Kazakhstan, as applicable, during their transport to the Launch Site, and while
they are present at the Launch Site. If requested by Customer, Contractor will
assign personnel to assist in such supervision and protection.

 

  (C) The testing and processing of the Satellites at the Launch Site will be
conducted entirely by Customer’s and/or its Associate Contractor’s technical
personnel at suitable facilities provided by the Contractor. If requested,
Contractor will assist with such testing and processing.

 

  (D) In the event any Satellites or ancillary equipment are transported out of
the Russian Federation or the Republic of Kazakhstan, as applicable, Contractor
shall assist with any governmental approvals required for export and assign
personnel to assist in overseeing and protecting such Satellites and ancillary
equipment.

 

  (E) Contractor will provide assistance to Customer, its Related Third Parties
and Associate Contractors with the administrative arrangements necessary in
connection with the transportation of the Satellites and related equipment or
supplies from their entry into the Russian Federation or the Republic of
Kazakhstan, as applicable, to the Launch Site, the secure storage of the
Satellites and/or related support equipment (if required) and their possible
return, and the entry, exit and stay of Customer, its Related Third Party and
Associate Contractor personnel in the Russian Federation or the Republic of
Kazakhstan, as applicable, during the performance of this Contract. Such
assistance to Customer, its Related Third Parties and Associate Contractors
shall include assisting in obtaining on behalf of Customer, its Related Third
Parties and Associate Contractors, as applicable, necessary consents and
authorizations from the relevant governmental authorities for the entry and
temporary stay in the Russian Federation or the Republic of Kazakhstan, as the
case may be, of such personnel, Satellites and related equipment or supplies.

 

12.9

Each Party shall defend, hold harmless, and indemnify the other Party from any
and all damages, liabilities, penalties, fines, claims, settlements, suits,
remedial actions and costs and expenses incidental thereto (including court
costs and costs of defense, settlement, and reasonable attorneys’ fees), imposed
or sought to be imposed upon the other Party as a result of the first

 

Iridium Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

  Party’s failure or neglect to comply effectively in accordance with Sections
12.1 through 12.8 above.

ARTICLE 13

CHANGES

 

13.1 Changes Generally. Customer may, at any time during the performance of this
Contract, direct a change within the general scope of this Contract (“Change
Order”).

 

13.2 Change Order Process. Prior to initiating a Change Order, Customer may
issue a request to Contractor for a proposal. Within [***] Days of Customer’s
request (or such longer period requested by Contractor and reasonably granted by
Customer), Contractor shall provide Customer a written proposal for
implementation of the requested Change Order, including as relevant any
adjustment to the Launch Price, Launch Slot or Launch Date for the relevant
Launch Service, the Milestones, the SOW or other affected terms and conditions
of the Contract. Contractor’s proposal shall be on a firm fixed price basis and
include a detailed basis of estimate (e.g., labor, category, hours, material,
subcontracts, etc.). Customer shall evaluate Contractor’s proposal, and as
appropriate, negotiate the terms thereof with Contractor.

 

13.3 Contract Amendment. If Contractor’s proposal submitted pursuant to
Section 13.2 (as may be modified based on negotiations between the Parties) is
approved by Customer in writing, Contractor shall immediately proceed with the
Change Order and the Parties shall execute any necessary amendment to this
Contract in accordance with Section 23.1 (Amendment) within [***] Days after
approval of the Change Order by Customer.

ARTICLE 14

INDEMNITY, EXCLUSION OF WARRANTY, WAIVER OF LIABILITY

AND ALLOCATION OF CERTAIN RISKS

 

14.1 NO REPRESENTATIONS OR WARRANTIES. EXCEPT AS SET FORTH IN ARTICLE 7
(REPRESENTATIONS AND WARRANTIES), CONTRACTOR HAS NOT MADE NOR DOES IT MAKE ANY
REPRESENTATION OR WARRANTY, WHETHER WRITTEN OR ORAL, EXPRESS OR IMPLIED,
INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF DESIGN, OPERATION, CONDITION,
QUALITY, SUITABILITY OR MERCHANTABILITY OR OF FITNESS FOR USE OR FOR A
PARTICULAR PURPOSE, ABSENCE OF LATENT OR OTHER DEFECTS, WHETHER OR NOT
DISCOVERABLE, WITH REGARD TO THE SUCCESS OF ANY LAUNCH OR OTHER PERFORMANCE OF
ANY LAUNCH SERVICE HEREUNDER.

 

14.2 Waiver of Liability.

 

  14.2.1

Contractor and Customer hereby agree to a reciprocal waiver of liability
pursuant to which each Party agrees not to bring a claim or sue the other Party,
the United States Government, the Government of the Russian Federation, and its
contractors and subcontractors at every tier or Related Third Parties of the
other Party for any property loss or damage it sustains including, but not
limited to, in the case of Customer, loss of or damage to the Satellites, or any
other property loss or damage, personal injury or bodily injury, including
death, sustained by any of its directors, officers, agents and employees,
arising in any manner in connection with the performance of or activities
carried out pursuant to this Contract, or other activities in or around the
Launch Site or Satellite processing area, or the operation or performance of the
Launch Vehicle or the Satellites.

 

Iridium Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

  Such waiver of liability applies to all damages of any sort or nature,
including but not limited to any direct, indirect, special, incidental or
consequential damages or other loss of revenue or business injury or loss such
as costs of effecting cover, lost profits, lost revenues, or costs of recovering
a payload or the Satellites, from damages to the Satellites before, during or
after Launch or from the failure of the Satellites to reach their planned orbit
or operate properly.

 

  14.2.2 Claims of liability are waived and released regardless of whether loss,
damage or injury arises from the acts or omissions, negligent or otherwise, of
either Party or its Related Third Parties. This waiver of liability shall extend
to all theories of recovery, including in contract for property loss or damage,
tort, product liability and strict liability. In no event shall this waiver of
liability prevent or encumber enforcement of the Parties’ contractual rights and
obligations to each other as specifically provided in this Contract.

 

  14.2.3 Contractor and Customer shall each extend the waiver and release of
claims of liability as provided in Sections 14.2.1 and 14.2.2 to its Related
Third Parties (other than employees, directors and officers) by requiring them
to waive and release all claims of liability they may have against the other
Party, its Related Third Parties, the United States Government and its
contractors and subcontractors at every tier, the Government of the Russian
Federation and its contractors and subcontractors at every tier, and to agree to
be responsible for any property loss or damage, personal injury or bodily
injury, including death, sustained by them arising in any manner in connection
with the performance of or activities carried out pursuant to this Contract, or
other related activities in or around the Launch Site or Satellite processing
area, or the operation or performance of the Launch Vehicle or the Satellites.

 

  14.2.4 The waiver and release by each Party and its Related Third Parties of
claims of liability against the other Party and the Related Third Parties of the
other Party extends to the successors and assigns, whether by subrogation or
otherwise, of the Party and its Related Third Parties. Each Party shall obtain a
waiver of subrogation and release of any right of recovery against the other
Party and its Related Third Parties from any insurer providing coverage for the
risks of loss for which the Party hereby waives claims of liability against the
other Party and its Related Third Parties.

 

  14.2.5 In the event of any inconsistency between the provisions of this
Section 14.2 and any other provisions of this Contract, the provisions of this
Section 14.2 shall take precedence.

 

14.3 Indemnification - Property Loss and Damage and Bodily Injury.

 

  14.3.1 To the extent that claims of liability by Related Third Parties are not
covered by an insurance policy of either Contractor or Customer, Contractor and
Customer each agree to defend, hold harmless and indemnify the other Party and
its Related Third Parties, for any liabilities, costs and expenses (including
attorneys’ fees, costs and expenses), arising as a result of claims brought by
Related Third Parties of the indemnifying Party, for property loss or damage,
personal injury or bodily injury, including death, sustained by such Related
Third Parties, arising in any manner in connection with the activities carried
out pursuant to this Contract, other activities in and around the Launch Site or
the Satellite processing area, or the operation or performance of the Launch
Vehicle or the Satellites. Such indemnification applies to any claim for direct,
indirect, special, incidental or consequential damages or other loss of revenue
or business injury or loss, including but not limited to costs of effecting
cover, lost profits or lost revenues, resulting from any loss of or damage to
the Satellites before, during, or after Launch or from the failure of the
Satellites to reach their planned orbit or operate properly.

 

Iridium Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

  14.3.1 To the extent that claims of liability by Third Parties are not covered
by the third party liability insurance referred to in Section 15.1 (Third Party
Liability Insurance) or an insurance policy of either Contractor or Customer,
Contractor will defend, hold harmless and indemnify Customer and its Related
Third Parties from: (i) any and all claims of Third Parties, for property loss
or damage, personal injury or bodily injury, including death, and (ii) any and
all claims of Third Parties for direct, indirect, special, incidental or
consequential damages or other loss of revenue or business injury or loss
including, but not limited to costs of effecting cover, lost profits or lost
revenues (other than claims of Third Parties for which Customer has an
obligation to defend, hold harmless and indemnify the Contractor and its Related
Third Parties under Section 14.3.3. below) in each case arising in any manner
from the processing, operation, testing or performance of the Launch Vehicle.

 

  14.3.2 To the extent that claims of liability by Third Parties are not covered
by the third party liability insurance referred to in Section 15.1 (Third Party
Liability Insurance) or an insurance policy of either Contractor or Customer,
Customer will defend, hold harmless and indemnify Contractor and its Related
Third Parties for any and all claims of Third Parties, for property loss or
damage, personal injury or bodily injury, including death, arising in any manner
from the processing, testing, operation or performance of the Satellites or loss
resulting from any loss of or damage to the Satellites before or after Launch or
from the failure of the Satellites to reach their planned orbit or operate
properly.

 

  14.3.3 Notwithstanding Sections 14.3.2 and 14.3.3 above, Contractor shall not
be obligated to defend, hold harmless or indemnify Customer for any claim
brought by a Third Party against Customer resulting from any damage to or loss
of the Satellites, whether sustained before or after Launch and whether due to
the operation, performance, non-performance or failure of the Launch Vehicle or
due to any other causes. Customer shall defend, hold harmless and indemnify
Contractor for any claims brought by Third Parties against Contractor for damage
to or loss of the Satellites, whether sustained before or after Launch or
whether due to the operation, performance, non-performance or failure of the
Launch Vehicle or due to other causes.

 

  14.3.4 The indemnification for property loss or damage, personal injury or
bodily injury provided by this Section 14.3 shall be available regardless of
whether such loss, damage or injury arises from the acts or omissions of the
Party entitled to indemnification, or its Related Third Parties, as the case may
be, unless if due to Gross Negligence or Willful Misconduct.

 

  14.3.5 The right of either Party or Related Third Parties to indemnification
under this Article is not subject to subrogation or assignment and either
Party’s obligation set forth herein to indemnify the other Party or Related
Third Parties extends only to that Party or those Related Third Parties and not
to others who may claim through them by subrogation, assignment or otherwise.

 

14.4 Indemnification - Intellectual Property Infringement.

 

  14.4.1

Indemnification. Contractor shall indemnify, defend and hold harmless Customer,
its Related Third Parties, subsidiaries and Affiliates, its subcontractors (if
any), their respective officers, employees, agents, servants and assignees, from
and against all losses, damages, liabilities, settlements, penalties, fines,
costs and expenses (including reasonable attorneys’ fees and expenses) arising
out of or resulting from any claim, suit or other action or threat by a third
party arising out of an allegation that: (i) Contractor’s performance under this
Contract hereunder; (ii) the design, manufacture or operation of

 

Iridium Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

  the Launch Vehicle, Dispenser or Contractor’s provision of Launch Services; or
(iii) Customer’s Exploitation of the Background Contractor Intellectual Property
or the Foreground Intellectual Property, infringes any third party’s
Intellectual Property Rights (“Intellectual Property Claim”).

 

  14.4.2 Infringing Equipment. If Contractor’s performance under this Contract,
the design, manufacture or operation of the Launch Vehicle, Dispenser or
Contractor’s provision of Launch Services, or any part thereof is enjoined or
otherwise prohibited as a result of an Intellectual Property Claim, Contractor
shall, at its option and expense, (i) resolve the matter so that the injunction
or prohibition no longer pertains, (ii) procure for Customer the right to use
the infringing item, and/or (iii) modify the infringing item so that it becomes
non-infringing while remaining in compliance with the requirements of this
Contract. Customer shall, at Contractor’s expense, reasonably cooperate with
Contractor to mitigate or remove any infringement. If Contractor is unable to
accomplish (i), (ii) or (iii) as stated above, Customer shall have the right to
terminate any or all of the Launch Services yet to be performed under this
Contract and receive a refund of all payments made by Customer relating to such
terminated Launch Services, as well as all excess re-procurement costs directly
associated with replacing any Launch Service with a substantially similar launch
service, procured on substantially similar terms and conditions on commercially
competitive terms and conditions, including price).

 

  14.4.3 Combinations and Modifications. Contractor shall have no liability
under Section 14.4.1 or Section 14.4.2 for any Intellectual Property Claim to
the extent arising from (i) use of any Deliverable Item in combination with
other items not provided, contemplated, recommended, or approved by Contractor,
(ii) modifications of any Deliverable Item after Delivery by a person or entity
other than Contractor unless authorized by written directive or instructions
furnished by Contractor to Customer under this Contract or (iii) the compliance
of any Deliverable Item with specific designs, specifications or instructions of
Customer.

 

  14.4.4 Customer shall defend, hold harmless and indemnify Contractor and its
Related Third Parties and Affiliates, its subcontractors (if any), their
respective officers, employees, agents, servants and assignees for any and all
Intellectual Property Claims resulting from the infringement, or claims of
infringement, of the Intellectual Property Rights of a Third Party, that may
arise from the design, manufacture, or operation of Customer’s Satellites or an
Intellectual Property Claim alleging that the Contractor aided or enabled
infringement in the design, manufacture, or operation of Customer’s Satellites
by the furnishing of Launch Services.

 

14.5 Rights and Obligations. The rights and obligations specified in Sections
14.3 and 14.4 shall be subject to the following conditions:

 

  14.5.1 The Party seeking indemnification shall promptly advise the other Party
in writing of the filing of any suit, or of any written or oral claim alleging
an infringement of any Related Third Party’s or any Third Party’s rights, upon
receipt thereof, and shall provide the Party required to indemnify, at such
Party’s request and expense, with copies of all relevant documentation.

 

  14.5.2 The Party seeking indemnification shall not make any admission nor
shall it reach a compromise or settlement without the prior written approval of
the other Party, which approval shall not be unreasonably withheld, conditioned
or delayed.

 

  14.5.3

The Party required to indemnify, defend and hold the other harmless shall assist
in and shall have the right to assume, when not contrary to the governing rules
of procedure, the

 

Iridium Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

  defense of any claim or suit or settlement thereof, and shall pay all
reasonable litigation and administrative costs and expenses, including
attorney’s fees, incurred in connection with the defense of any such suit, shall
satisfy any judgments rendered by a court of competent jurisdiction in such
suits, and shall make all settlement payments.

 

  14.5.4 The Party seeking indemnification may participate in any defense at its
own expense, using counsel reasonably acceptable to the Party required to
indemnify, provided that there is no conflict of interest and that such
participation does not otherwise adversely affect the conduct of the
proceedings.

 

14.6 Authority to Destroy Launch Vehicle. The range safety officer or equivalent
is hereby authorized to destroy, without liability or indemnity to Customer or
Customer’s Related Third Parties, the Launch Vehicle and the Satellites in the
event that such action is determined in such range safety officer’s or
equivalent’s sole discretion to be necessary to avoid damage to persons or
property. Any operation of the Launch Vehicle automatic destruct system that
causes the destruction of the Launch Vehicle or Satellites shall also be without
liability to Customer or Customer’s Related Third Parties.

 

14.7 Limitation of Liability. EXCEPT FOR GROSS NEGLIGENCE AND WILLFUL MISCONDUCT
OR EXCEPT AS AWARDED AS PART OF AN AWARD FOR WHICH A PARTY PROVIDES
INDEMNIFICATION, IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER PARTY
UNDER OR IN CONNECTION WITH THIS CONTRACT UNDER ANY LEGAL OR EQUITABLE THEORY
FOR DIRECT, INDIRECT, SPECIAL, CONSEQUENTIAL, INCIDENTAL OR PUNITIVE DAMAGES, OR
INDEMNITIES, EXCEPT AS EXPRESSLY PROVIDED IN THIS CONTRACT. THIS LIMITATION OF
LIABILITY DOES NOT APPLY TO CLAIMS BASED ON FRAUD, WILLFUL MISREPRESENTATION OR
WILLFUL MISCONDUCT. CONSISTENT WITH THIS LIMITATION OF LIABILITY, EACH PARTY
SHALL USE REASONABLE EFFORTS TO ENSURE THAT ITS INSURER(S) WAIVE ALL RIGHTS OF
SUBROGATION AGAINST THE OTHER PARTY.

ARTICLE 15

INSURANCE

 

15.1 Third Party Liability Insurance. Contractor shall procure and maintain in
effect insurance for third party liability to provide for the payment of claims
resulting from property loss or damage or bodily injury, including death,
sustained by Third Parties caused by an occurrence resulting from insured Launch
Activities. The insurance shall have limits of One Hundred Thirty Million United
States Dollars (US$130,000,000) per occurrence and in the aggregate and shall be
subject to standard industry exclusions and/or limitations, including, but not
limited to, exclusions and/or limitations with regard to terrorism. Coverage for
damage, loss or injury sustained by Third Parties arising in any manner in
connection with insured Launch Activities shall attach upon arrival of the
Satellites at the Launch Site or the Satellite processing facility (wherever
located), whichever occurs first, and will terminate upon the earlier to occur
of the return of all parts of the Launch Vehicle to earth or [***] months
following the date of Launch, unless the Satellites are removed from the
Satellite processing facility other than for the purpose of transportation to
the Launch Site or are removed from the Launch Site other than by Launch, in
which case, coverage shall extend only until such removal. Such insurance shall
not cover loss of or damage to the Satellites even if such claim is brought by
any Third Party or Related Third Parties. The cost of such insurance is included
within the Launch Price.

 

15.2 Property Insurance. Contractor shall provide such insurance as may be
required by applicable law or governmental authority within the Russian
Federation having jurisdiction over the Launch Site. The cost of such insurance
is included in the Launch Price.

 

Iridium Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

15.3 Miscellaneous Requirements. The third party liability insurance required to
be obtained by Contractor pursuant to Section 15.1 shall name as named insured
Contractor and as additional insured Customer and the respective Related Third
Parties of the Parties identified by each Party, and such other persons as
Contractor may determine. Such insurance shall provide that the insurers shall
waive all rights of subrogation that may arise by contract or at law against the
named insured or any additional insured. The insurance described in this Article
15 shall be obtained from an insurance carrier and/or underwriter recognized by
the commercial space industry.

 

15.4 Launch and In-Orbit Insurance. Contractor shall provide customary support
to assist Customer in obtaining Launch and In-Orbit Insurance, including:
(i) supporting Customer with all necessary presentations (oral, written or
otherwise), including attendance and participation in such presentations where
requested by Customer; (ii) providing on a timely basis all reasonable and
appropriate technical information, data and documentation; and (iii) providing
documentation and answers to insurer and underwriter inquiries. In addition,
Contractor shall provide any other certifications, confirmations or other
information with respect to the Launch Vehicle as reasonably required by
Customer’s Launch and In-Orbit Insurance insurers and underwriters and shall
take any other action reasonably requested by Customer or any such insurers or
underwriters that is necessary or advisable in order for Customer to obtain and
maintain Launch and In-Orbit Insurance on reasonable and customary terms. For
the avoidance of doubt, Contractor shall not bind any first party launch and
in-orbit risk insurance for any of the Launch Services to be provided for under
this Contract without the prior written approval of the Customer, which shall
not be unreasonably withheld.

 

15.5 Cooperation with Regard to Insurance. Each Party agrees to cooperate with
the other Party in obtaining relevant reports and other information in
connection with the presentation by either Party of any claim under insurance
required by this Article 15. A Party seeking indemnification under this
Article 15 shall: (i) promptly advise the indemnitor of any damage or injury
incurred, or the filing of any suit or any written or oral claim against it;
(ii) provide the indemnitor with copies of all relevant documentation; and
(iii) cooperate with the indemnitor and its insurers in every reasonable manner
in making or defending against such claim. A Party seeking indemnification shall
not make any admission nor shall it reach a compromise or settlement without the
prior written approval of the indemnitor.

 

15.6 Assistance with Claims for Insurance Recovery. Contractor shall cooperate
with and provide reasonable support to Customer in making and perfecting claims
for insurance recovery and as to any legal proceeding associated with any claim
for insurance recovery. Such support shall include: (i) providing on-site
inspections as required by Customer’s insurers and underwriters;
(ii) participating in review sessions with a competent representative selected
by the insurers and underwriters to discuss any continuing issue relating to
such occurrence, including information conveyed to either Party; (iii) using
commercially reasonable efforts to secure access for the insurers and
underwriters to all information used in or resulting from any investigation or
review of the cause or effects of such occurrence; (iv) making available for
inspection and copying all information reasonably available to Contractor that
is necessary to establish the basis of a claim; and (v) supporting Customer in
establishing the basis of any Total Loss, Constructive Total Loss or Partial
Loss. The cooperation and support provided for in this Section 15.6 is included
within the Launch Price.

 

15.7 Evidence of Insurance. For any of the insurance policies or waivers
required under this Contract, each Party shall provide the other Party with a
certificate evidencing such insurance or waiver within thirty (30) Days of a
written request by the other Party and require its insurer(s) to provide the
other Party written notice no later than thirty (30) Days before cancellation or
a material change in policy coverage or waiver.

 

Iridium Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

ARTICLE 16

FORCE MAJEURE

 

16.1 Neither Party shall be liable for any delay in the performance of its
obligations under this Contract, or a delay or failure of performance of its
first-tier contractor(s), if such delay or failure to perform is due to a Force
Majeure event and provided that the affected Party seeking to invoke this
Article 16 notifies the other Party in writing within five (5) Business Days
after the occurrence of a Force Majeure event (or the date the affected Party
reasonably became or should have become aware of the Force Majeure event),
including a detailed description of the causes thereof and such Parties’
reasonable efforts to avoid the Force Majeure event or mitigate the impact
thereof, such as establishment of work-around plans, alternate sources, extended
operations or other means, including use of alternate viable subcontractors.

 

16.2 If a Force Majeure event impacts a Launch Slot for any Launch Service to be
performed under this Contract the affected Party seeking to invoke this Article
16 shall notify the other Party immediately, and, as soon as possible
thereafter, provide the information detailed in Section 16.1.

 

16.3 With respect to any Force Majeure event lasting up to [***] months (as
applied to independent Force Majeure events in the aggregate or a specific Force
Majeure event that temporarily ceases and subsequently re-occurs due to the
original circumstances causing such Force Majeure event), the period of
performance under this Contract with respect to the affected Launch Service(s)
shall be extended without penalty by the duration of the Force Majeure event and
Customer’s obligation to make payments hereunder with respect to Launch Services
due during the period of a Force Majeure event shall be extended for a period
equal to the duration of the Force Majeure event without penalty.

 

16.4 With respect to any Force Majeure event lasting more than [***] months (as
applied to independent Force Majeure events in the aggregate or a specific Force
Majeure event that temporarily ceases and subsequently re-occurs due to the
original circumstances causing such Force Majeure event), Customer, upon written
notice to Contractor, may terminate any affected Launch Service(s) not yet
performed under this Contract in accordance with the provisions of Section 17.1
(without application of Section 17.5).

 

16.5 The Parties agree and acknowledge that if Contractor timely obtains the
“drop zone authorization” provided for in Table C.1 (Non-Recurring Launch
Service Milestones) in Exhibit C (Milestone Payment Schedule), [***].

ARTICLE 17

TERMINATION

 

17.1 Termination by Customer for Convenience.

 

  17.1.1 If Customer does not convert any Optional Launch to a Firm Launch by
[***], Customer shall pay to Contractor (or Contractor may retain, as the case
may be) the sum of: (i) [***]; (ii) [***]; (iii) [***]; (iv) [***]; (v) [***];
and (vi) [***]. In the event that the aggregate Milestone Payments received by
Contractor under this Contract as of [***] exceed the sum of items (i) –
(vi) provided for in this Section 17.1.1, Contractor shall, within thirty
(30) Days, refund to Customer any such excess payments.

 

Iridium Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

  17.1.2 Once Customer converts [***] Optional Launch(es) to Firm Launch(es),
Customer may terminate this Contract, or any Firm Launch Service(s) under this
Contract, for any reason. In the event that Customer exercises its right of
termination pursuant to this Section 17.1, Contractor will be entitled to retain
the amount specified in Table 17-1 below as of the date of such termination(s)
of an applicable Launch Service. If Customer elects to terminate the entire
Contract pursuant to this Section 17.1, the amount set forth in Table 17-1 that
Contractor is entitled to retain shall be equal to the cumulative amount
associated with the termination of each Launch Service and the applicable
Non-Recurring Price under this Contract. Within thirty (30) Days of the date of
the termination, Contractor will refund the balance, if any, of payments
received by Contractor for the terminated Launch Service(s) which are in excess
of the applicable amount reflected in the table below. In the event that
payments received by Contractor as of the date of Customer termination hereunder
are less than the amount reflected in Table 17-1 below, Customer shall, within
thirty (30) Days, remit to Contractor any balance owed.

The applicable amount set forth in Table 17-1 for a termination is the fee
charged to excuse Customer’s performance. Customer and Contractor agree that the
applicable amount set forth below does not constitute a penalty or estimate of
future damages, but is a reasonable fee for Contractor excusing Customer
performance at various points in time (“Termination Fee”).

 

TABLE 17-1

 

DATE OF TERMINATION

BY CUSTOMER

  

TERMINATION FEE AS A

PERCENTAGE OF THE APPLICABLE

LAUNCH SERVICE(S) PRICE

(RECURRING)

  

TERMINATION FEE AS A

PERCENTAGE OF THE

APPLICABLE LAUNCH

SERVICE(S) PRICE (NON-

RECURRING)

Confirmation of Firm Launch Service to [***] months    [***] at confirmation of
Firm Launch Service linearly increasing to [***] at [***] months    Termination
at any time will result in a Fee Equal to Amounts Paid with respect to
Non-Recurring Launch Service Milestones. Customer will not receive any refund.

 

[***] months to [***] months

  

 

[***] at [***] months linearly increasing to [***] at [***] months

  

 

[***] months to [***] months

  

 

[***] at [***] months linearly increasing to [***] at [***] months

  

 

[***] months to Launch Date

  

 

[***] at [***] months linearly increasing to [***] at Launch Date

  

Where “[***]” is the Launch Date for the applicable Launch Service(s) as of the
date of Customer’s termination notice.

 

17.2 Termination by Customer for Contractor Default. Customer may terminate any
or all of the Launch Service(s) not yet performed under this Contract as a
result of a Contractor default set forth in Table 17-2 below. If Customer
terminates any Launch Service(s), Contractor shall within thirty (30) Days
refund Customer all Milestone Payments associated with such terminated Launch
Service(s). [***].

 

Iridium Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

TABLE 17-2

 

CONTRACTOR DEFAULT

  

APPLICABLE CONTRACT
PROVISION(S)

Material Breach (Generally): Failure to perform any material obligation under
this Contract    1 – 23 (entire Contract and SOW) Excessive Launch
Postponements: Postponement of a Launch Service, including any notice of
postponement of a Launch Service, of more than twelve (12) months in the
aggregate   

6       (Launch Schedule Adjustments)

 

11     (Launch Vehicle Technical Compliance)

Launch Vehicle Qualification Failure: Failure to achieve or maintain Launch
Vehicle qualification requirements, including associated Customer remedies   

11     (Launch Vehicle Technical Compliance)

Governmental License, Permit, Approval or Authorization:

 

•        Failure to timely obtain the “drop zone authorization” provided for in
Table C.1 of Exhibit C (Milestone Payment Schedule)

 

•        Failure to obtain or maintain all other applicable governmental
licenses, permits, approvals or authorizations necessary for Contractor’s
performance under this Contract

  

12     (Governmental Approvals, Licenses, Clearances, Permits and Compliance
with Requirements)

Contractor Performance Risk:   

•        A change in Control or ownership of the Contractor that, in the sole
and reasonable judgment of the Customer, results in the Contractor maintaining
insufficient financial, managerial and/or technical resources to perform its
obligations under this Contract

  

7       (Representations & Warranties)

 

9       (Additional Contractor and Customer Obligations Prior to Launch)

 

17.3 Residual Materials. Customer, or its designated Related Third Party, may
take possession of Dispenser(s) resulting from termination pursuant to
Section 17.2 and all related work-in progress, documentation, materials, parts,
tools, dies, jigs and fixtures specifically produced or acquired for purposes of
this Contract.

 

17.4 Termination by Contractor for Customer Payment Failure. In the event of
Customer’s failure to make a payment to Contractor when due, except as provided
for under Section 4.6 and which has not been cured as provided for under
Section 17.5 below, Contractor may terminate this Contract or any Launch
Service(s) not yet provided under this Contract and will be entitled to retain,
as liquidated damages and not as a penalty, [***].

 

17.5 Right to Cure. Any termination under this Article 17 must be preceded by a
[***] Day written notification that specifies the default or breach and, if
relevant, the right to terminate immediately in the event that the specified
default or breach is not or cannot reasonably be cured within [***] Days of such
written notice to cure.

 

17.6

Nature of Termination Fees. Both Customer and Contractor agree that the amounts
set forth in this Article 17 represent: (i) liquidated damages, and not a
penalty; (ii) that actual damages are not adequately ascertainable and that the
sums noted represent a reasonable estimate of the

 

Iridium Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

  damages that would be owed in the event of a material breach or termination
for cause; (iii) account for the circumstances existing at the time of this
Contract; and (iv) a knowing and considered allocation of risks and fair
compensation therefor which may arise in the event of a material breach or
termination for cause. Contractor hereby expressly waives, to the extent
permitted by applicable law, any defense as to the reasonableness, amount or
validity of any Customer remedy provided for this in Contract, including
pursuant to this Article 17, on the grounds that such liquidated damages are
void as penalties.

ARTICLE 18

DISPUTE RESOLUTION

 

18.1 Dispute Resolution. Any dispute arising under or relating to this Contract
or the breach thereof, including any dispute concerning the validity, scope or
enforceability of this provision, that is not promptly resolved directly by the
Parties shall be resolved through negotiation or arbitration as set forth in
this Article 18.

 

18.2 Negotiation. Any dispute arising hereunder that is not promptly resolved by
the individuals identified in Article 8 (Coordination and Communication between
Customer and Contractor) shall be referred to the senior management of
Contractor and Customer designated by the Parties. If such senior management
cannot satisfactorily resolve the dispute in a timely fashion, as determined by
either Party, the dispute will be resolved through the arbitration proceedings
provided for in this Article 18.

 

18.3 Arbitration. All disputes, claims or controversies arising under or in
connection with the Contract and its interpretation or performance, including
the validity, scope and enforceability of this provision, and which are not
otherwise settled by the negotiation procedures provided for in Section 18.2,
shall be solely and finally settled by arbitration proceedings as follows:

 

  18.3.1 The arbitration shall be held in Washington, D.C., U.S.A. and will be
conducted in accordance with the American Arbitration Association (AAA)
Commercial Arbitration Rules and the Supplementary Procedures for Large, Complex
Disputes in effect on the date that such notice is given, except as otherwise
specified herein, by a panel of arbitrators appointed in accordance with said
rules.

 

  18.3.2 The arbitration shall be conducted by a panel of three (3) arbitrators,
one of whom shall be named by each Party. The third arbitrator who shall act as
Chairman shall be appointed by the two arbitrators named by each Party. In the
event the arbitrators named by each Party fail to appoint a third arbitrator
within [***] days of written notice by any of the Parties to appoint the
arbitrator, the Parties agree to allow the AAA to select the third arbitrator.

 

  18.3.3 The arbitrators shall decide each issue presented to them in writing
and by a majority vote. Their decisions shall be final and conclusive. The
arbitrators shall have no authority to award punitive damages or any other
damages except as authorized under the express terms and conditions of this
Agreement. In no event shall any award to Customer exceed Contractor’s
limitation of liability as set forth in Section 14.7. In no event shall any
award to Contractor exceed Customer’s limitation of liability as set forth in
Section 14.7.

 

  18.3.4

All information relating to or disclosed by any Party in connection with the
arbitration of any dispute relating to this Contract shall be treated by the
Parties, the representative of the Parties, and the arbitration panel as
Proprietary Information and no disclosure of such

 

Iridium Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

  information shall be made by either Party or the arbitration panel without the
prior written authorization of the Party furnishing such information in
connection with the arbitration proceedings.

 

  18.3.5 The parties shall evenly divide the costs of the arbitrators. Each
Party shall bear the burden of its own costs and counsel fees and expenses
incurred in connection with arbitration proceedings under this Contract.

 

  18.3.6 In the event either Party fails to comply with the decision of the
Arbitrators, judgment upon the award returned by the arbitrators may be entered
in any court having jurisdiction over the Parties or their assets or application
may be made to such court for judicial acceptance of the award and an order of
enforcement, as the case may be.

 

18.4 Injunctive Relief. Notwithstanding the terms of Sections 18.2 and 18.3
herein, either Party may seek preliminary or temporary injunctive relief,
including specific performance, or relief in and of arbitration at any time from
a court of competent jurisdiction where immediate irreparable harm to that Party
is threatened by the other Party’s acts or omissions; provided, however, that
requests for permanent injunctive relief shall be arbitrated pursuant to
Section 18.3.

 

18.5 Language. Negotiations, arbitration or court proceedings in connection with
this Contract shall be conducted in the English language, provided that at the
request and expense of the requesting Party, documents and testimony shall be
translated into any language specified by the requesting Party.

ARTICLE 19

CONFIDENTIALITY

 

19.1 Contract Provisions. Neither Contractor nor its Affiliates, subcontractors,
employees, agents or consultants, shall release items of publicity of any kind,
including without limitation news releases, articles, brochures, advertisements,
prepared speeches, company reports or other information concerning this Contract
or Proprietary Information of the Customer, including the confirmation or denial
of its negotiation, issuance, award or performance, without the prior express
consent of the Customer.

 

  19.1.1 Exceptions. The obligations set forth in Section 19.1 shall not apply
to (i) information that is publicly available from any governmental agency or
that is or otherwise becomes publicly available without breach of this Contract;
and (ii) disclosure required by applicable law or regulation, including without
limitation, disclosure required by the Securities and Exchange Commission or any
securities exchange on which the securities of a Party or its Affiliate is then
trading.

 

19.2

Definition of Proprietary Information. “Proprietary Information” means all
confidential and proprietary information in whatever form transmitted, that is
disclosed or made available directly or indirectly by such Party (hereinafter
referred to as the “Disclosing Party”) to the other Party hereto (hereinafter
referred to as the “Receiving Party”) and: (i) is identified as proprietary by
means of a written legend thereon, disclosed orally as proprietary or is
identified as proprietary at the time of initial disclosure and then summarized
in a written document; or (ii) is information which the Receiving Party should
understand from the nature of the information is confidential to the Disclosing
Party. Notes and memoranda prepared by the Receiving Party (but not the
Receiving Party’s attorneys) that include the Disclosing Party’s Proprietary
Information shall be considered the Disclosing Party’s Proprietary Information
for all purposes of this Article. Proprietary Information shall not include any
information disclosed by a Party that (i) is already known to the Receiving
Party at the time of its disclosure, as evidenced by written records of the
Receiving Party, without an obligation of confidentiality at the time of
disclosure; (ii) is or becomes

 

Iridium Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

  publicly known through no wrongful act of the Receiving Party; (iii) is
independently developed by the Receiving Party as evidenced by written records
of the Receiving Party; or (iv) is rightfully obtained by the Receiving Party
from any Third Party without restriction and without breach of any
confidentiality obligation by such Third Party.

 

19.3 Terms for Handling and Use of Proprietary Information. Subject to
Section 19.2, for a period of [***] years after receipt of any Proprietary
Information, the Receiving Party shall not disclose Proprietary Information that
it obtains from the Disclosing Party to any person or entity except its
employees, Affiliates (who are not direct competitors of the Disclosing Party),
attorneys, agents, financing entities, potential and actual joint venture
partners, insurance brokers or underwriters and consultants (who, in all cases,
are not direct competitors of the Disclosing Party) who have a need to know, who
have been informed of and have agreed in writing (or are otherwise subject to
confidentiality obligations consistent with the obligations set forth herein) to
abide by the Receiving Party’s obligations under this Article 19, and who are
authorized pursuant to applicable U.S. export control laws and licenses or other
approvals to receive such information. The Receiving Party shall use not less
than the same degree of care to avoid disclosure of such Proprietary Information
as it uses for its own Proprietary Information of like importance; but in no
event less than a reasonable degree of care. Proprietary Information shall be
used only for the purpose of performing the obligations under this Contract, or
as the Disclosing Party otherwise authorizes in writing.

 

19.4 Legally Required Disclosures. Notwithstanding the foregoing, in the event
that the Receiving Party becomes legally compelled to disclose Proprietary
Information of the Disclosing Party (including disclosures necessary or in good
faith determined to be reasonably necessary under the Securities Act of 1933, as
amended, and the Securities Exchange Act of 1934, as amended), the Receiving
Party shall, to the extent practicable under the circumstances, provide the
Disclosing Party with written notice thereof so that the Disclosing Party may
seek a protective order or other appropriate remedy, or to allow the Disclosing
Party to redact such portions of the Proprietary Information as the Disclosing
Party deems appropriate. In any such event, the Receiving Party will disclose
only such information as is legally required, and will cooperate with the
Disclosing Party (at the Disclosing Party’s expense) to obtain proprietary
treatment for any Proprietary Information being disclosed.

 

19.5 Return of Confidential Information. Upon the request of the Party having
proprietary rights to Proprietary Information, the other Party in possession of
such Proprietary Information shall promptly return such Proprietary Information
(and any copies, extracts, and summaries thereof) to the requesting Party, or,
with the requesting Party’s written consent, shall promptly destroy such
materials (and any copies, extracts, and summaries thereof), except for one
(1) copy which may be retained for legal archive purposes, and shall further
provide the requesting Party with written confirmation of same; provided,
however, where both Parties have proprietary rights in the same Proprietary
Information, a Party shall not be required to return such information to the
other Party. Nothing in this Section 19.5 shall require a Party to return or
destroy computer files or records containing Proprietary Information but only if
and to the extent such files or records were created in the ordinary course of
business pursuant to such Party’s automatic archiving and back-up procedures for
computerized or word-processed records. The rights and obligations of the
Parties under this Article shall survive any return or destruction of
Proprietary Information.

 

19.6 No License. Except as expressly provided in this Contract, nothing in this
Contract shall be construed as granting the Receiving Party whether by
implication, estoppel, or otherwise, any license or any right to use any
Proprietary Information received from the Disclosing Party, or use any patent,
trademark, or copyright now or hereafter owned or controlled by the Disclosing
Party.

 

19.7

Injunctive Relief. The Parties agree that, in addition to any other rights and
remedies that exist under this Contract, in the event of a breach or threatened
breach of this Article, the Disclosing

 

Iridium Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

  Party shall be entitled to seek an injunction prohibiting any such breach. The
Parties acknowledge that Proprietary Information is valuable and unique and that
disclosure in breach of this Article may result in irreparable injury to the
Disclosing Party.

ARTICLE 20

INTELLECTUAL PROPERTY

 

20.1 Background Customer Intellectual Property Ownership and License.

 

  20.1.1 Customer or its licensors shall retain all right, title and interest in
and to the Background Customer Intellectual Property. Customer shall be solely
responsible for all activities relating to the Background Customer Intellectual
Property, including registration, prosecution, maintenance, enforcement and
defense of the Background Customer Intellectual Property, including all costs
associated therewith.

 

  20.1.2 Customer hereby grants to Contractor a limited, fully paid-up,
royalty-free, non-exclusive, irrevocable (except as set forth herein),
world-wide and non-transferable (except as part of a sale of the business or by
operation of law) license (with right to sublicense to Subcontractors) to
Exploit all Background Customer Intellectual Property solely to perform
Contractor’s obligations under this Contract.

 

20.2 Background Contractor Intellectual Property Ownership and License.

 

  20.2.1 Contractor or its licensors shall retain all right, title and interest
in and to the Background Contractor Intellectual Property. Contractor shall be
solely responsible for all activities relating to the Background Contractor
Intellectual Property, including registration, maintenance, enforcement and
defense of the Background Contractor Intellectual Property, including all costs
associated therewith.

 

  20.2.2 Subject to the right of first refusal set forth in Article 20.3.4(B),
Contractor hereby grants to Customer a fully-paid up, royalty-free,
non-exclusive, perpetual, irrevocable, worldwide right and license (with the
right to grant sublicenses under the Background Contractor Intellectual
Property) to Exploit all Background Contractor Intellectual Property in order to
exercise Customer’s rights with respect to the Foreground Intellectual Property.

 

20.3 Foreground Intellectual Property.

 

  20.3.1 Customer shall have and retain complete ownership and control over the
use of all Foreground Intellectual Property relating in any way to the
Satellites, including their interfaces with the Launch Vehicle, or the NEXT
system.

 

  20.3.2 Contractor shall have and retain complete ownership and control over
the use of all Foreground Intellectual Property relating exclusively to the
Launch Vehicle.

 

  20.3.3 Notwithstanding Section 20.3.1 and 20.3.2 above, Customer and
Contractor shall jointly own the entire right, title and interest in all
Foreground Intellectual Property developed in performance of this Contract for
the Dispenser (“Dispenser Foreground Intellectual Property”), where patentable
or unpatentable, and may use Dispenser Foreground Intellectual Property for any
purpose except as limited by the mutual agreement of the Parties as set forth in
Section 20.3.4.

 

  20.3.4 Limitations of Usage.

 

Iridium Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

  (A) Contractor Restrictions: Contractor shall not use Dispenser Foreground
Intellectual Property for any mobile satellite service provider that is a
competitor of Customer.

 

  (B) Customer Restrictions: Customer may use Dispenser Foreground Intellectual
Property for NEXT and successor systems thereof but not any Third Party
satellite systems (such rights, “Dispenser Rights”), subject to first providing
Contractor a good faith opportunity to provide follow-on dispensers. In
connection with procurement of any follow-on dispensers, Customer shall issue to
Contractor a request for proposal and Contractor shall respond to Customer’s
request within thirty (30) days. Thereafter, if Contractor:

 

  (i) does not timely respond to Customer’s request for proposal, or informs
Customer it shall not respond, then Customer is entitled to procure follow-on
dispensers from any Third Party and using the Dispenser Rights; or

 

  (ii) timely responds to Customer’s request for proposal, the Parties shall
thereafter enter into good faith negotiations for a period not to exceed thirty
(30) Days. At the conclusion of the thirty (30) Day negotiation period, if in
Customer’s reasonable judgment, the Contractor’s proposal is not competitive in
terms of pricing, quality or delivery time, then Customer is entitled to procure
follow-on dispensers from any Third Party and using the Dispenser Rights.

 

20.4 Derivative Works. If either Party or its permitted sublicensees create any
derivative works of the other Party’s Intellectual Property, such Party shall
assign or cause its sublicensee(s) to assign all right, title, and interest in
and to such derivative works to the other Party. Notwithstanding the foregoing,
each Party will retain licenses to such derivative works pursuant to Sections
20.2.1 and 20.2.2.

 

20.5 Reservation of Rights. The licenses and rights granted in this Contract by
each of the Parties hereto shall not be construed to confer any other rights to
any party by implication, estoppel or otherwise as to any Intellectual Property,
and the Intellectual Property Rights therein, other than the licenses and rights
granted in Sections 20.3 and 20.4. All rights not specifically granted herein
are reserved by the applicable Party.

 

20.6 Software. To the extent that any Contractor Intellectual Property consists
of Software and is delivered to Customer, then, in addition to any other format
in which such Software is delivered, such Software shall also be Delivered in
source code format.

 

20.7 Protection of Intellectual Property. Each Party shall protect all
Intellectual Property of the other Party to which it has a right to access such
Intellectual Property pursuant to this Contract, or that is or may be otherwise
disclosed by such other Party, from disclosure to Third Parties in the same
manner in which such Party protects its own Intellectual Property, in accordance
with and subject to Article 19.

 

Iridium Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

ARTICLE 21

RIGHT OF OWNERSHIP AND CUSTODY

 

21.1 Contractor Property. Customer understands and agrees that at no time does
Customer obtain title to or any ownership of or any other legal or equitable
right or interest in or to any part of any Launch Vehicle, or in any other
property of Contractor, whether real or personal, tangible or intangible,
including without limitation hardware used or furnished by Contractor in
providing Launch Services under this Contract. Such property of Contractor shall
be considered between the Parties to be the property of Contractor.

 

21.2 Customer Property. Contractor understands and agrees that at no time does
Contractor obtain title to or any ownership of or any other legal or equitable
right or interest in or to the Satellites or any part thereof including without
limitation hardware used or furnished in performing the obligations of Customer
hereunder. Such property of Customer shall be considered between the Parties to
be the property of Customer.

ARTICLE 22

OPTIONS

 

22.1 Option for Transportation and Customs Clearance Services. Customer may, at
its option to be exercised by written notice to Contractor, direct Contractor to
provide transportation and customs clearance services for the Satellites,
related Ground Support Equipment (GSE) and Satellite propellant to be imported
into the Russian Federation or the Republic of Kazakhstan, as applicable, and
subsequent customs clearance and return transportation of GSE and remaining
Satellite propellant to a country designated by Customer (“Transport Option”).

 

  22.1.1 Transport Option Exercise. Customer shall, no later than [***] months
prior to the Launch Date, provide a written notice to Contractor of its intent
to exercise the Transport Option. Such notice shall contain a complete list of
the items to be imported in the same format that they will be included into a
customary commercial/shipping invoice or declaration and any additional
information and documentation for the imported or exported items, including any
special requirements for transportation and ITAR restrictions.

 

  22.1.2 The Transport Option shall include the following services to be
furnished (arranged and paid for) by Contractor:

 

  (A) Transportation of Satellites and related GSE from a Customer-designated
location to the nearest Launch Site airport (Orsk or Baikonur);

 

  (B) Loading/offloading;

 

  (C) Customs clearance upon entry into the Russian Federation or the Republic
of Kazakhstan, as applicable;

 

  (D) Customs clearance upon exit from the Russian Federation or the Republic of
Kazakhstan, as applicable;

 

  (E) Satellite propellant shipment to or within the Russian Federation or the
Republic of Kazakhstan, including the fueling location, as applicable;

 

Iridium Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

  (F) Return shipment of remaining Satellite propellant and GSE from the Russian
Federation or the Republic of Kazakhstan, as applicable, to a
Customer-designated country; and

 

  (G) Transportation insurance.

Customs clearance upon cargo exit from/entry into the Customer’s country shall
be the responsibility of the Customer. All customs duties and fees imposed upon
cargo exit from/entry into the Customer’s country shall be the responsibility of
the Customer.

 

  22.1.3 Within [***] Days of Customer’s notice (or such longer period requested
by Contractor and reasonably granted by Customer), Contractor shall provide, for
Customer’s approval, a written proposal that shall include the route and means
of transportation, location of customs clearance and firm fixed price of the
Transport Option. Customer shall evaluate Contractor’s proposal and, if
necessary, negotiate the terms thereof with Contractor.

 

  22.1.4 Customer shall review Contractor’s proposal and communicate its
decision to Contractor in writing within [***] Days of receipt of Contractor’s
proposal. If Contractor’s proposal is approved by Customer, Contractor shall
immediately proceed to perform the Transport Option work and Customer shall pay
the Transport Option price in full prior to the arrival of the Satellites, the
GSE or propellant to the Russian Federation or the Republic of Kazakhstan, as
applicable. The Parties shall execute any necessary amendment to this Contract
in accordance with Section 23.1 (Amendment) within [***] Days after Contractor’s
proposal receipt by Customer.

 

  22.1.5 Any changes in cargo specifications, composition or shipment
requirements after the Transport Option price is approved shall become payable
by Customer only in the event such changes result in additional costs to be
incurred by Contractor.

ARTICLE 23

MISCELLANEOUS

 

23.1 Amendment. Any amendment, modification or change to this Contract,
including but not limited to launch requirements, changes in quantity or
schedule adjustments, may only be made in writing by authorized representatives
of Customer and Contractor.

 

23.2 Governing Law. This Contract shall be interpreted, construed and governed,
and the rights of the Parties shall be determined, in all respects, according to
the laws of the State of New York without reference to its conflicts of laws
rules. The provisions of the United Nations Convention for the International
Sale of Goods shall not be applicable to this Contract.

 

23.3 Waiver of Breach. The failure of either Party, at any time, to require
performance of the other Party of any provision of this Contract shall not waive
the requirement for such performance at any time thereafter.

 

23.4 Assignment General. This Contract may not be assigned, either in whole or
in part, by either Party without the express written approval of the other
Party, not to be unreasonably withheld or delayed.

 

  23.4.1

By Customer. Notwithstanding the foregoing, Customer may assign or transfer this
Contract or all its rights, duties, or obligations hereunder without
Contractor’s approval:

 

Iridium Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

  (i) to an Affiliate, provided that such Affiliate has sufficient financial
resources to fulfill Customer’s obligations under this Contract and subject to
any export control regulations applicable to the work performed under this
Contract; (ii) to any entity which, by way of merger, consolidation, or any
similar transaction involving the acquisition of substantially all the stock,
equity or the entire business assets of Customer relating to the subject matter
of this Contract succeeds to the interests of Customer or in connection with
obtaining financing for the payment of Contractor’s invoices and any and all
other fees, charges or expenses payable under this Contract under any financing
agreement; provided in either case the assignee, transferee, or successor to
Customer has expressly assumed all the obligations of Customer and all terms and
conditions applicable to Customer under this Contract; or (iii) to any designee
or customer of Customer or any Affiliate thereof provided that Customer remains
primarily liable to Contractor for any payment obligation hereunder.

 

  23.4.2 By Contractor. Notwithstanding the foregoing, Contractor may assign or
transfer this Contract or all of its rights, duties, or obligations hereunder
to: (i) any Affiliate of Contractor that has equivalent or greater financial
resources as Contractor; or (ii) any person or entity which, by way of merger,
consolidation, or any similar transaction involving the acquisition of
substantially all the stock, equity or the entire business assets of Contractor
succeeds to the interests of Contractor and has expressly assumed all the
obligations of Contractor and all terms and conditions applicable to Contractor
under this Contract.

 

  23.4.3 Security Interests. Customer, upon prior written notice to Contractor,
may grant security interests in its rights hereunder to lenders that provide
financing for the performance by such Party of its obligations under this
Contract or for the subject matter hereof. In the event that either Party is
sold to or merged into another entity, its responsibilities under this Contract
shall not be altered and the successor organization shall be liable for
performance of such Party’s obligations under this Contract. If requested by
Customer, Contractor shall provide its written consent to such assignment on
terms and conditions as may be requested by Customer’s lenders.

 

23.5 Lender Requirements. The Parties recognize that certain of Customer’s
Milestone Payment obligations under this Contract may be financed through
external sources. Notwithstanding anything to the contrary in this Contract, and
except for the restrictions and conditions set forth in Article 19, Contractor
shall provide to any of Customer’s lenders or financing entities any information
that such lender or financing entity reasonably requires and shall reasonably
cooperate with such lender or financing entity and Customer to implement such
financing. Contractor agrees to negotiate in good faith and issue such documents
as may be reasonably required by any Customer lender or financing entity to
implement such financing, including a contingent assignment of this Contract to
such lender or financing entity, under terms reasonably acceptable to
Contractor, but in no event shall Contractor be obligated to agree to anything
(including agreement to make modifications to this Contract, SOW or LIRD) that
would impair, create a risk to, or otherwise prejudice its rights and benefits
hereunder, increase its liabilities or obligations hereunder or create a
security interest in any Launch Vehicle or its components (excluding the
Dispenser) in favor of Customer’s lenders or financing entities.

 

23.6 Entire Agreement. This Contract constitutes the entire agreement and
understanding between the Parties. No other promises or representations, either
verbal or written, with the exception of duly executed subsequent written
modifications to the Contract shall have any force or effect in regard to the
contractual obligations of the Parties herein.

 

Iridium Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

23.7 Severability. The invalidity, unenforceability or illegality of any
provision hereto shall not affect the validity or enforceability of the other
provisions of this Contract, which provisions shall remain in full force and
effect.

 

23.8 Survival. Notwithstanding any other provision to the contrary, and in
addition to any other provision in this Contract stated to survive the
termination or expiration of this Contract, the provisions contained in
Article 1 (Definitions), Article 3 (Contract Price), Article 4 (Payment),
Article 8 (Coordination and Communication Between Customer and Contractor),
Article 12 (Governmental Approvals, Licenses, Clearances, Permits And Compliance
with Requirements), Article 14 (Indemnity, Exclusion of Warranty, Waiver of
Liability and Allocation of Certain Risks), Article 15 (Insurance), Article 18
(Dispute Resolution), Article 19 (Confidentiality), Article 20 (Intellectual
Property, except 20.3, relating to the Customer license to Contractor), and
Article 23 (Miscellaneous) shall survive the termination or expiration of this
Contract.

 

Iridium Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed this Contract as of the day
and year first above written:

 

For Customer

      For Contractor IRIDIUM SATELLITE LLC       ISC KOSMOTRAS Signature:   

/s/ S. Scott Smith

      Signature:   

/s/ Vladimir A. Andreev

Name:   

S. Scott Smith

      Name:   

Vladimir A. Andreev

Title:   

EVP, Satellite Development & Operations

      Title:   

Director General

Date:   

6/14/2011

      Date:   

14 06 11

 

Iridium Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

EXHIBIT A

STATEMENT OF WORK

[***]

 

Iridium Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

EXHIBIT B

LAUNCH SCHEDULE

 

Launch Mission

  

Start Date of Launch Slot

  

Launch Date

First Launch (L1)

   [***]    [***]

Second Launch (L2)

   [***]    [***]

Third Launch (L3)

   [***]    [***]

Fourth Launch (L4)

   [***]    [***]

Fifth Launch (L5)

   [***]    [***]

Sixth Launch (L6)

   [***]    [***]

 

Iridium Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

EXHIBIT C

MILESTONE PAYMENT SCHEDULE

Table C.1 identifies the non-recurring Milestone Payments for the Launch Mission
and Satellite Dispenser Design and Development Payment Milestones.

Table C.1 – Non-Recurring Launch Service Milestones

 

Milestone

  

Milestone Due Date

  

Milestone

Payment %

  

Milestone Payment

(US$)

[***]

   [***]    [***]    [***]

[***]

   [***]    [***]    [***]

[***]

   [***]    [***]    [***]

[***]

   [***]    [***]    [***]

[***]

   [***]    [***]    [***]

[***]

   [***]    [***]    [***]

[***]

   [***]    [***]    [***]

[***]

   [***]    [***]    [***]

[***]

   [***]    [***]    [***]

[***]

   [***]    [***]    [***]

[***]

   [***]    [***]    [***]

[***]

   [***]    [***]    [***]

[***]

   [***]    [***]    [***]    Total    [***]    [***]

 

Iridium Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

EXHIBIT C

MILESTONE PAYMENT SCHEDULE (CONTINUED)

 

Table C.2 identifies the recurring Milestone Payments for each of the six
(6) Optional Launches if converted to Firm Launches by Customer.

Table C.2 Launch Service Milestone Payments

 

No

  

Payment Date

  

Milestone

  

Milestone

Payment (%)

  

Milestone Payments

(US$)

[***]

   [***]    [***]    [***]    [***]

[***]

   [***]    [***]    [***]    [***]

[***]

   [***]    [***]    [***]    [***]

[***]

   [***]    [***]    [***]    [***]

[***]

   [***]    [***]    [***]    [***]

[***]

   [***]    [***]    [***]    [***]

[***]

   [***]    [***]    [***]    [***]

[***]

   [***]    [***]    [***]    [***]

[***]

   [***]    [***]    [***]    [***]

[***]

   [***]    [***]    [***]    [***] Launch Service Price    [***]    [***]

[***].

 

Iridium Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

EXHIBIT D

ADDITIONAL LAUNCH PRICE

 

No

  

Payment Date

  

Milestone

   Milestone
Payment (%)  

[***]

   [***]    [***]      [***]   

[***]

   [***]    [***]      [***]   

[***]

   [***]    [***]      [***]   

[***]

   [***]    [***]      [***]   

[***]

   [***]    [***]      [***]   

[***]

   [***]    [***]      [***]   

[***]

   [***]    [***]      [***]   

[***]

   [***]    [***]      [***]   

[***]

   [***]    [***]      [***]    Launch Service Price      100%   

[***].

 

Iridium Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.